Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 1 of 36




            Exhibit 1
                                                                            Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 2 of 36



  Begin Bates      End Bates    Beg Attach Bates    End Attach Bates                  Email From                                Email To                                      Email CC                           Date                          Author                                     File Name                                    Privilege                                    Privilege Description                       Redaction
                                                                                                                                                                                                                                                                                                                                                                  Draft document circulated between agency personnel
                                                                                                                                                                                                                                                                                                                                                                  and an advisor to the President containing pre-decisional
                                                                                                                                                                                                                                                                     DRAFT Answers - Census Data Sharing May                                                      deliberations regarding administration practices and
DOC 0152471     DOC 0152468    DOC 0152474         DOC 0152474                                                                                                                                               5/11/2020 19:44 Kevin Smith (CENSUS/CIO FED)            2020 csk.docx                                    Predecisional and Deliberative              priorities                                                Withheld in full
                                                                                                                                                  James L Dinwiddie (CENSUS/ADDC FED)
                                                                                                                                                  [James.L.Dinwiddie@census.gov];Britney L
                                                                                                                                                  Dockett (CENSUS/ADDC FED)
                                                                                                                                                  [britney.l.dockett@census.gov];Maya Fox
                                                                                                                                                  (CENSUS/FLD FED)
                                                                                                                                                  [Maya.Fox@census.gov];Robert G Tomassoni                                                                           Re: OIG wants our Action Plan revised - Fw: OIG
                                                                                                           Jay M Occhiogrosso (CENSUS/FLD FED) (CENSUS/FLD FED)                                                                                                      Final Report — 2020 Census: Some Decennial
                                                                                                           [Jay.M.Occhiogrosso@census.gov];Sara A [Robert.G.Tomassoni@census.gov];Colleen                                                                            Census Data Quality Assurance Methods Were
                                                                       Gerell L Smith (CENSUS/ADDC FED)    Rosario Nieves (CENSUS/ADDC FED)       Holzbach (CENSUS/PCO FED)                                                                                          Not Tested or Did Not Work as Intended During                                                Internal deliberations regarding options for
DOC 0152652     DOC 0152652    DOC 0152662         DOC 0152662         [gerell.l.smith@census.gov]         [Sara.A.Rosario.Nieves@census.gov]     [Colleen.Holzbach@census.gov]                              5/12/2020 21:34 Gerell L Smith (CENSUS/ADDC FED)        the 2018 E2E Test (OIG-20-016-A)                Predecisional and Deliberative               implementation in responding to OIG report                Redacted
                                                                                                                                                  Britney L Dockett (CENSUS/ADDC FED)
                                                                                                                                                  [britney.l.dockett@census.gov];Gerell L Smith
                                                                                                                                                  (CENSUS/ADDC FED)
                                                                                                                                                  [gerell.l.smith@census.gov];Maya Fox
                                                                                                                                                  (CENSUS/FLD FED)
                                                                                                                                                  [Maya.Fox@census.gov];Robert G Tomassoni                                                                       Re: OIG wants our Action Plan revised - Fw: OIG
                                                                                                           Jay M Occhiogrosso (CENSUS/FLD FED) (CENSUS/FLD FED)                                                                                                  Final Report — 2020 Census: Some Decennial
                                                                                                           [Jay.M.Occhiogrosso@census.gov];Sara A [Robert.G.Tomassoni@census.gov];Colleen                                                                        Census Data Quality Assurance Methods Were
                                                                       James L Dinwiddie (CENSUS/ADDC FED) Rosario Nieves (CENSUS/ADDC FED)       Holzbach (CENSUS/PCO FED)                                                                                      Not Tested or Did Not Work as Intended During                                                    Internal deliberations regarding options for
DOC 0152704     DOC 0152704    DOC 0152714         DOC 0152714         [James.L.Dinwiddie@census.gov]      [Sara.A.Rosario.Nieves@census.gov]     [Colleen.Holzbach@census.gov]                              5/13/2020 12:32 James L Dinwiddie (CENSUS/ADDC FED) the 2018 E2E Test (OIG-20-016-A)                Predecisional and Deliberative                   implementation in responding to OIG report                Redacted


                                                                                                                                                                                                                                                                                                                                                                  containing pre-decisional deliberations between Census
                                                                       Victoria Velkoff (CENSUS/ADDP FED)       John Maron Abowd (CENSUS/ADRM               Michael B Hawes (CENSUS/CED FED)                                                                         Re: Joint Request From Data Users to Test                                                    employees regarding how to reflect ongoing decisions
DOC 0153153     DOC 0153153    DOC 0153155         DOC 0153155         [Victoria.A.Velkoff@census.gov]          FED) [john.maron.abowd@census.gov]          [michael.b.hawes@census.gov]                     5/19/2020 19:00 Victoria Velkoff (CENSUS/ADDP FED)      Collapsing/Binning for 2020 DAS                  Predecisional and Deliberative              concerning methodology in stakeholder correspondence Redacted


                                                                                                                                                                                                                                                                                                                                                                  containing pre-decisional deliberations between Census
                                                                       Victoria Velkoff (CENSUS/ADDP FED)       John Maron Abowd (CENSUS/ADRM               Michael B Hawes (CENSUS/CED FED)                                                                         Re: Joint Request From Data Users to Test                                                    employees regarding how to reflect ongoing decisions
DOC 0153156     DOC 0153156    DOC 0153158         DOC 0153158         [Victoria.A.Velkoff@census.gov]          FED) [john.maron.abowd@census.gov]          [michael.b.hawes@census.gov]                     5/19/2020 19:03 Victoria Velkoff (CENSUS/ADDP FED)      Collapsing/Binning for 2020 DAS                  Predecisional and Deliberative              concerning methodology in stakeholder correspondence Redacted
                                                                       Steven Dillingham (CENSUS/DEPDIR
                                                                       FED)
                                                                       [/O=EXCHANGELABS/OU=EXCHANG
                                                                       E ADMINISTRATIVE GROUP                   Steven K Smith (CENSUS/DEPDIR FED)
                                                                       (FYDIBOHF23SPDLT)/CN=RECIPIENTS          [steven.k.smith@census.gov];Michael John                                                                                                                                                                                                          Deliberations between Secretary Ross and Deputy
                                                                       /CN=09DC165EB6DD488E9F3A9A0CE6           Sprung (CENSUS/DEPDIR FED)                                                                                   Steven Dillingham (CENSUS/DEPDIR                                                                                                     Director Jarmin concerning options for encouraging self-
DOC 0153714     DOC 0153714    DOC 0153715         DOC 0153715         B45130-DILLINGHAM,]                      [michael.j.sprung@census.gov]                                                                5/22/2020 15:57 FED)                                    Fwd: Self Response                               Predecisional and Deliberative              response of the decennial Census                         Redacted
                                                                                                                Victoria Velkoff (CENSUS/ADDP FED)
                                                                                                                [Victoria.A.Velkoff@census.gov];Michael B
                                                                                                                Hawes (CENSUS/CED FED)
                                                                       Cynthia Davis Hollingsworth              [michael.b.hawes@census.gov];John Maron                                                                                                                                                                                                           containing pre-decisional deliberations between Census
                                                                       (CENSUS/DCMD FED)                        Abowd (CENSUS/ADRM FED)                     James Whitehorne (CENSUS/ADDC FED)                               Cynthia Davis Hollingsworth             Re: Joint Request From Data Users to Test                                                    employees regarding how to reflect ongoing decisions
DOC 0155297     DOC 0155297    DOC 0155301         DOC 0155301         [cynthia.davis.hollingsworth@census.gov] [john.maron.abowd@census.gov]               [James.Whitehorne@census.gov]                    6/11/2020 14:39 (CENSUS/DCMD FED)                       Collapsing/Binning for 2020 DAS                  Predecisional and Deliberative              concerning methodology in stakeholder correspondence Redacted
                                                                                                                John Maron Abowd (CENSUS/ADRM               Cynthia Davis Hollingsworth (CENSUS/DCMD
                                                                                                                FED)                                        FED)
                                                                                                                [john.maron.abowd@census.gov];Victoria      [cynthia.davis.hollingsworth@census.gov];James                                                                                                                                                        containing pre-decisional deliberations between Census
                                                                       Michael B Hawes (CENSUS/CED FED)         Velkoff (CENSUS/ADDP FED)                   Whitehorne (CENSUS/ADDC FED)                                                                             Re: Joint Request From Data Users to Test                                                    employees regarding how to reflect ongoing decisions
DOC 0155302     DOC 0155302    DOC 0155307         DOC 0155307         [michael.b.hawes@census.gov]             [Victoria.A.Velkoff@census.gov]             [James.Whitehorne@census.gov]                    6/11/2020 15:09 Michael B Hawes (CENSUS/CED FED)        Collapsing/Binning for 2020 DAS                  Predecisional and Deliberative              concerning methodology in stakeholder correspondence Redacted
                                                                                                                Burris, Meghan (Federal)                                                                                                                                                                                                                          Opinion from Secretary Ross regarding news articles
DOC 0156311     DOC 0156311    DOC 0156315         DOC 0156315         Risko, Daniel (Federal) [DRisko@doc.gov] [MBurris@doc.gov]                           Kelley, Karen (Federal) [KKelley@doc.gov]        6/24/2020 14:21 Risko, Daniel (Federal)                 Re: Additional Coverage re: Census               Predecisional and Deliberative              discussing the Census                                  Redacted
                                                                                                                Victoria Velkoff (CENSUS/ADDP FED)
                                                                                                                [Victoria.A.Velkoff@census.gov];John
                                                                                                                Maron Abowd (CENSUS/ADRM FED)
                                                                                                                [john.maron.abowd@census.gov];Cynthia
                                                                                                                Davis Hollingsworth (CENSUS/DCMD
                                                                                                                FED)
                                                                                                                [cynthia.davis.hollingsworth@census.gov];
                                                                                                                Michael B Hawes (CENSUS/CED FED)
                                                                                                                [michael.b.hawes@census.gov];James
                                                                                                                Whitehorne (CENSUS/ADDC FED)
                                                                                                                [James.Whitehorne@census.gov];Karen                                                                                                                                                                                                               containing pre-decisional deliberations between Census
                                                                       Tracy Deneen Hoey (CENSUS/ADDP           Battle (CENSUS/POP FED)                     Sara Sullivan (CENSUS/ADRM FED)                                  Tracy Deneen Hoey (CENSUS/ADDP          Re: Joint Request From Data Users to Test                                                    employees regarding how to reflect ongoing decisions
DOC 0156366     DOC 0156366    DOC 0156371         DOC 0156371         FED) [tracy.hoey@census.gov]             [karen.battle@census.gov]                   [sara.sullivan@census.gov]                       6/25/2020 11:42 FED)                                    Collapsing/Binning for 2020 DAS                  Predecisional and Deliberative              concerning methodology in stakeholder correspondence Redacted

                                                                                                                                                                                                                                                                                                                                                                  Email communications between senior advisor to the
                                                                                                                                                                                                                                                                                                                                                                  President and agency personnel containing analysis of
                                                                       Nathaniel Cogley (CENSUS/DEPDIR FED) Fleming, John C. Jr. EOP/WHO                                                                                                                                                                                                                          agency policy from personnel to inform pre-decisional
DOC 0158822     DOC 0158822    DOC 0158822         DOC 0158824         [nathaniel.cogley@census.gov]        [John.C.Fleming@who.eop.gov]                                                                     7/21/2020 21:20 Nathaniel Cogley (CENSUS/DEPDIR FED) Re: Delay of census collection in NY                Predecisional and Deliberative              deliberations                                             Redacted

                                                                                                                                                                                                                                                                                                                                                                   Email communications between a senior advisor to the
                                                                                                                                                                                                                                                                                                                                                                   President and agency personnel containing analysis of
                                                                       Nathaniel Cogley (CENSUS/DEPDIR FED) Fleming, John C. Jr. EOP/WHO                                                                                                                                                                                                                           agency policy from personnel to inform pre-decisional
DOC 0158825     DOC 0158825    DOC 0158826         DOC 0158826         [nathaniel.cogley@census.gov]        [John.C.Fleming@who.eop.gov]                                                                     7/21/2020 21:24 Nathaniel Cogley (CENSUS/DEPDIR FED) Re: Delay of census collection in NY                Predecisional and Deliberative               deliberations                                            Redacted
                                                                                                                                                                                                                                                                                                                                                                   Confidential email communication from enior White
                                                                                                                                                                                                                                                                                                                                                                   House advisor to Census Bureau official containing
                                                                       Fleming, John C. Jr. EOP/WHO             Nathaniel Cogley (CENSUS/DEPDIR FED) McEntee, John D. II EOP/WHO                                                                                                                                                                                   deliberations concerning forthcoming decision on
DOC 0158940     DOC 0158940    DOC 0158940         DOC 0158942         [John.C.Fleming@who.eop.gov]             [nathaniel.cogley@census.gov]        [John.D.McEntee2@who.eop.gov]                           7/26/2020 10:27 Fleming, John C. Jr. EOP/WHO            Fwd: Census timeline adjustment                  Predecisional and Deliberative               Census timeline adjustment                               Redacted
                                                                                                                                                                                                                                                                                                                                                                   Draft statement by Director including nonsegregable
                                                                                                                                                                                                                             Ali Mohammad Ahmad                      FOR REVIEW- Draft Director Dillingham            Attorney-Client Privilege; Predecisional and comments by White House counsel and reflecting
DOC 0160159     DOC 0160157    DOC 0160160         DOC 0160160                                                                                                                                                8/3/2020 21:10 (CENSUS/ADCOM FED)                      Statement swr cleared jr +PFP.docx               Deliberative                                 predecisional deliberations                              Withheld in full
                                                                                                                                                                                                                                                                     FOR REVIEW- Draft Director Dillingham
                                                                                                                                                                                                                             Ali Mohammad Ahmad                      Statement_swr cleared_jr +PFP - Census Bureau    Attorney-Client Privilege; Predecisional and Draft statement including nonsegregable comments of
DOC 0160164     DOC 0160161    DOC 0160165         DOC 0160165                                                                                                                                                8/3/2020 21:38 (CENSUS/ADCOM FED)                      responses to edits.docx                          Deliberative                                 White House counsel                                      Withheld in full
                                                                                                                                                                                                                                                                     Re: Brenda/John: time sensitive WH request on
                                                                       Renier, Jessica J. EOP/OMB                                                                                                                                                                    Census - Decennial incentive pay follow up                                                   Interagency deliberations concerning options for
DOC 0160166     DOC 0160166    DOC 0160169         DOC 0160169         [Jessica.J.Renier@omb.eop.gov]           Risko, Daniel (Federal) [DRisko@doc.gov]                                                      8/3/2020 22:28 Renier, Jessica J. EOP/OMB              question                                         Predecisional and Deliberative              decision concerning incentive pay for decennial workers Redacted
                                                                                                                                                                                                                                                                     Re: Brenda/John: time sensitive WH request on
                                                                                                                Duffey Jones, Whitney L                                                                                                                              Census - Decennial incentive pay follow up                                                   Interagency deliberations concerning options for
DOC 0160170     DOC 0160170    DOC 0160172         DOC 0160172         DRisko@doc.gov                           [whitney.l.duffey.jones@census.gov]                                                           8/3/2020 22:39 DRisko@doc.gov                          question                                         Predecisional and Deliberative              decision concerning incentive pay for decennial workers Redacted
                                                                                                                                                                                                                                                                                                                                                                  Email correspondence between Secretary Ross and his
                                                                       Burris, Meghan (Federal)                                                                                                                                                                                                                                                                   staff with internal deliberations regarding NYT request
DOC 0160990     DOC 0160990    DOC 0160990         DOC 0160990         [MBurris@doc.gov]                        Wilbur Ross                                 Walsh, Michael (Federal) [MWalsh@doc.gov]*        8/6/2020 13:55 Burris, Meghan (Federal)                RE: NYT Request for Comment                      Predecisional and Deliberative              for comment.                                              Withheld in full
                                                                                                                                                            Walsh, Michael (Federal)                                                                                                                                                                              Email reflecting internal deliberations between Secretary
                                                                       Burris, Meghan (Federal)                                                             [MWalsh@doc.gov]*;McCormack, Richard                                                                                                                                                                  Ross and his staff with internal deliberations regarding
DOC 0160991     DOC 0160991    DOC 0160992         DOC 0160994         [MBurris@doc.gov]                        Wilbur Ross                                 (Federal) [RMcCormack@doc.gov]                    8/6/2020 14:41 Burris, Meghan (Federal)                Op-ed Edits                                      Predecisional and Deliberative              NYT request for comment.                                  Withheld in full
                                                             Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 3 of 36



                                                                                                                                                                                                                                                                                                                            Draft document reflecting internal deliberations between
                                                                                                                                                                                                                                                                                                                            Secretary Ross and his staff regarding NYT request for
DOC 0160993   DOC 0160991   DOC 0160994   DOC 0160994                                                                                                                                       8/6/2020 14:41 Burris, Meghan (Federal)        Census 2020 WLR Op-ed.docx                      Predecisional and Deliberative   comment.                                                   Withheld in full
                                                                                                                                                                                                                                                                                                                            Email correspondence between Secretary Ross and his
                                                        Burris, Meghan (Federal)                                                                                                                                                                                                                                            staff with internal deliberations regarding NYT request
DOC 0160995   DOC 0160995   DOC 0160996   DOC 0160998   [MBurris@doc.gov]                         Ahmad, Ali M [ali.m.ahmad@census.gov]     Walsh, Michael (Federal) [MWalsh@doc.gov]*      8/6/2020 14:53 Burris, Meghan (Federal)        FW: Op-ed Edits                                 Predecisional and Deliberative   for comment.                                               Withheld in full
                                                                                                                                                                                                                                                                                                                            Draft comment reflecting internal deliberations between
                                                                                                                                                                                                                                                                                                                            Secretary Ross and his staff with internal deliberations
DOC 0160997   DOC 0160995   DOC 0160998   DOC 0160998                                                                                                                                       8/6/2020 14:53 Burris, Meghan (Federal)        Census 2020 WLR Op-ed.docx                      Predecisional and Deliberative   regarding NYT request for comment.                         Withheld in full
                                                                                                                                                                                                                                                                                                                            Email correspondence between Secretary Ross and his
                                                                                                  Burris, Meghan (Federal)                                                                                                                                                                                                  staff with internal deliberations regarding NYT request
DOC 0160999   DOC 0160999   DOC 0161000   DOC 0161000   Wilbur Ross                               [MBurris@doc.gov]                         Walsh, Michael (Federal) [MWalsh@doc.gov]*      8/6/2020 14:58 Wilbur Ross                     Re: NYT Request for Comment                     Predecisional and Deliberative   for comment.                                               Withheld in full
                                                                                                                                                                                                                                                                                                                            Email correspondence between Secretary Ross and his
                                                                                                  Burris, Meghan (Federal)                                                                                                                                                                                                  staff with internal deliberations regarding NYT request
DOC 0161174   DOC 0161174   DOC 0161177   DOC 0161177   Wilbur Ross                               [MBurris@doc.gov]                         Walsh, Michael (Federal) [MWalsh@doc.gov]*      8/6/2020 21:17 Wilbur Ross                     Re: Op-ed Edits                                 Predecisional and Deliberative   for comment.                                               Withheld in full
                                                        Ali Mohammad Ahmad                        Walsh, Michael (Federal)
                                                        (CENSUS/ADCOM FED)                        [MWalsh@doc.gov]*;Burris, Meghan                                                                         Ali Mohammad Ahmad                                                                                               Attachment to email correspondence between OS staff
DOC 0161182   DOC 0161182   DOC 0161184   DOC 0161184   [ali.m.ahmad@census.gov]                  (Federal) [MBurris@doc.gov]                                                               8/6/2020 22:30 (CENSUS/ADCOM FED)              Fw: NYT story                                   Predecisional and Deliberative   with deliberative communication about draft document. Redacted
                                                                                                                                                                                                                                                                                                                            Email correspondence between Secretary Ross and his
                                                        Burris, Meghan (Federal)                                                                                                                                                                                                                                            staff with internal deliberations regarding NYT request
DOC 0161185   DOC 0161185   DOC 0161190   DOC 0161190   [MBurris@doc.gov]                         Wilbur Ross                               Walsh, Michael (Federal) [MWalsh@doc.gov]*       8/7/2020 0:09 Burris, Meghan (Federal)        Re: Op-ed Edits                                 Predecisional and Deliberative   for comment.                                            Withheld in full

                                                                                                                                                                                                                                           DRAFT DELIBERATIVE Talking Points (PM                                            Attachment to email correspondence between OS staff
DOC 0161194   DOC 0161193   DOC 0161195   DOC 0161195                                                                                                                                       8/7/2020 15:41 Steven Dillingham               WG Initial Assessment) and Draft Message.docx   Predecisional and Deliberative   with deliberative communication about draft document. Withheld in full
                                                                                                                                            Brebbia, Sean (Federal)
                                                                                                                                            [SBrebbia@doc.gov]*;Burris, Meghan (Federal)
                                                                                                                                            [MBurris@doc.gov];Risko, Daniel (Federal)
                                                                                                                                            [DRisko@doc.gov];Walsh, Michael (Federal)                                                      Re: FOR CLEARANCE- Count Review Event                                            Email correspondence between OS staff with
DOC 0161202   DOC 0161202   DOC 0161202   DOC 0161203   Foti, Anthony (Federal) [AFoti@doc.gov]   Ahmad, Ali M [ali.m.ahmad@census.gov]     [MWalsh@doc.gov]*                               8/7/2020 18:11 Foti, Anthony (Federal)         Cancellation                                    Predecisional and Deliberative   deliberations on edits of a draft document.                Redacted
                                                                                                                                                                                                                                           1457_Event 2 Cancellation Memo v4 DMS aef                                        Attachment to email correspondence between OS staff
DOC 0161203   DOC 0161202   DOC 0161203   DOC 0161203                                                                                                                                       8/7/2020 18:11 Derek Breese (CENSUS/POP FED)   2020.08.04.docx                                 Predecisional and Deliberative   with deliberations on edits of a draft document.           Withheld in full
                                                                                                                                            Foti, Anthony (Federal)
                                                                                                                                            [AFoti@doc.gov];Brebbia, Sean (Federal)
                                                        Ali Mohammad Ahmad                                                                  [SBrebbia@doc.gov]*;Risko, Daniel (Federal)
                                                        (CENSUS/ADCOM FED)                        Burris, Meghan (Federal)                  [DRisko@doc.gov];Walsh, Michael (Federal)                      Ali Mohammad Ahmad              Re: FOR CLEARANCE- Count Review Event                                            Email correspondence between OS staff with
DOC 0161214   DOC 0161214   DOC 0161215   DOC 0161215   [ali.m.ahmad@census.gov]                  [MBurris@doc.gov]                         [MWalsh@doc.gov]*                               8/7/2020 19:44 (CENSUS/ADCOM FED)              Cancellation                                    Predecisional and Deliberative   deliberations on edits of a draft document.                Redacted
                                                                                                                                            Foti, Anthony (Federal)
                                                                                                                                            [AFoti@doc.gov];Brebbia, Sean (Federal)
                                                        Ali Mohammad Ahmad                                                                  [SBrebbia@doc.gov]*;Risko, Daniel (Federal)
                                                        (CENSUS/ADCOM FED)                        Burris, Meghan (Federal)                  [DRisko@doc.gov];Walsh, Michael (Federal)                      Ali Mohammad Ahmad              Re: FOR CLEARANCE- Count Review Event                                            Email correspondence between OS staff with
DOC 0161229   DOC 0161229   DOC 0161230   DOC 0161230   [ali.m.ahmad@census.gov]                  [MBurris@doc.gov]                         [MWalsh@doc.gov]*                               8/7/2020 20:28 (CENSUS/ADCOM FED)              Cancellation                                    Predecisional and Deliberative   deliberations on edits of a draft document.                Redacted
                                                                                                                                                                                                                                                                                                                            Draft statement including extensive and substantive
DOC 0161343   DOC 0161342   DOC 0161345   DOC 0161348                                                                                                                                       8/9/2020 20:37 Caroline                        Census SWR Op-Ed + OMB, Staff Sec.docx          Predecisional and Deliberative   nonsegregable edits f                                      Withheld in full
                                                                                                                                                                                                                                                                                                                            Email correspondence between OS staff and Secretary
                                                        Burris, Meghan (Federal)                                                                                                                                                                                                                                            Ross with deliberative communication about draft
DOC 0161387   DOC 0161387   DOC 0161388   DOC 0161391   [MBurris@doc.gov]                         Wilbur Ross                               Walsh, Michael (Federal) [MWalsh@doc.gov]*     8/10/2020 14:20 Burris, Meghan (Federal)        RE: Oped                                        Predecisional and Deliberative   document.                                                  Withheld in full

                                                                                                                                                                                                                                           Census SWR Op-Ed + OMB Staff Sec- FOR                                            Draft document reflecting deliberative communication
DOC 0161389   DOC 0161387   DOC 0161391   DOC 0161391                                                                                                                                      8/10/2020 14:20 Caroline                        OPA EYES- AMA replies.pdf                       Predecisional and Deliberative   between OS staff and Secretary Ross.                       Withheld in full
                                                        Risko, Daniel (Federal)
                                                        [/O=EXCHANGELABS/OU=EXCHANG
                                                        E ADMINISTRATIVE GROUP
                                                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS                                                                                                                                                                                                                                     Internal correspondence containing deliberative
                                                        /CN=69966F04F7414063BA61A760CA5E Martin, Nicole (Federal)                                                                                                                          FW: PLEASE REVIEW- 2020 Census                                                   discussion concerning ongoing decisions surrounding
DOC 0161404   DOC 0161404   DOC 0161404   DOC 0161422   AE61-DANIEL RISK]                [NMartin1@doc.gov]                                                                                8/10/2020 14:45 Risko, Daniel (Federal)         Operational Update                              Predecisional and Deliberative   replan schedule                                            Redacted
                                                                                                                                            Burris, Meghan (Federal)
                                                                                                                                            [MBurris@doc.gov];Brebbia, Sean (Federal)
                                                        Ali Mohammad Ahmad                                                                  [SBrebbia@doc.gov]*;Risko, Daniel (Federal)
                                                        (CENSUS/ADCOM FED)                                                                  [DRisko@doc.gov];Walsh, Michael (Federal)                      Ali Mohammad Ahmad              Re: FOR CLEARANCE- Count Review Event                                            Email correspondence between OS staff deliberating a
DOC 0161562   DOC 0161562   DOC 0161565   DOC 0161565   [ali.m.ahmad@census.gov]                  Foti, Anthony (Federal) [AFoti@doc.gov]   [MWalsh@doc.gov]*                               8/11/2020 0:13 (CENSUS/ADCOM FED)              Cancellation                                    Predecisional and Deliberative   draft document.                                            Redacted
                                                                                                                                                                                                                                                                                                                            Internal discussion including deliberations regarding
                                                                                                                                                                                                                                                                                                                            ongoing developments and decisions in decennial
                                                                                                                                                                                                                                           Fwd: PLEASE REVIEW- 2020 Census                                                  [Including attorneys Michael Walsh* and Sean
DOC 0161566   DOC 0161566   DOC 0161567   DOC 0161585   DRisko@doc.gov                   Kelley, Karen (Federal) [KKelley@doc.gov]                                                          8/11/2020 0:41 DRisko@doc.gov                  Operational Update                              Attorney-Client Privilege        Brebbia*]                                                  Redacted
                                                        Risko, Daniel (Federal)
                                                        [/O=EXCHANGELABS/OU=EXCHANG
                                                        E ADMINISTRATIVE GROUP
                                                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS
                                                        /CN=69966F04F7414063BA61A760CA5E                                                                                                                                                   Fwd: PLEASE REVIEW- 2020 Census                                                  Email correspondence between OS staff deliberating a
DOC 0161586   DOC 0161586   DOC 0161587   DOC 0161605   AE61-DANIEL RISK]                Kelley, Karen (Federal) [KKelley@doc.gov]                                                          8/11/2020 0:41 Risko, Daniel (Federal)         Operational Update                              Predecisional and Deliberative   draft document.                                            Redacted
                                                                                                                                                                                                                                                                                                                            Attachment to email correspondence between OS staff
DOC 0161588   DOC 0161586   DOC 0161605   DOC 0161605                                                                                                                                       8/11/2020 0:41 Christopher Denno               August 2020 mini-PMR v11.pdf                    Predecisional and Deliberative   deliberating a draft document.                             Withheld in full
                                                        Risko, Daniel (Federal)
                                                        [/O=EXCHANGELABS/OU=EXCHANG
                                                        E ADMINISTRATIVE GROUP
                                                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS
                                                        /CN=69966F04F7414063BA61A760CA5E Martin, Nicole (Federal)                                                                                                                                                                                                           Email correspondence between OS staff deliberating a
DOC 0161609   DOC 0161609   DOC 0161611   DOC 0161629   AE61-DANIEL RISK]                [NMartin1@doc.gov]                                                                                8/11/2020 13:39 Risko, Daniel (Federal)         FW: Need your help                              Predecisional and Deliberative   draft document.                                      Redacted
                                                                                                                                                                                                                                                                                                                            Attachment to email correspondence between OS staff
DOC 0161612   DOC 0161609   DOC 0161629   DOC 0161629                                                                                                                                      8/11/2020 13:39 Christopher Denno               August 2020 mini-PMR v11.pdf                    Predecisional and Deliberative   deliberating a draft document.                       Withheld in full
                                                                                                                                                                                                                                                                                                                            Email between Secretary Ross and Advisors containing
                                                                                                  Burris, Meghan (Federal)                                                                                                                                                                                                  pre-decisional deliberations of response to NY Times
DOC 0161969   DOC 0161969   DOC 0161970   DOC 0161970   Wilbur Ross                               [MBurris@doc.gov]                         Walsh, Michael (Federal) [MWalsh@doc.gov]*     8/11/2020 17:03 Wilbur Ross                     Re: Oped                                        Predecisional and Deliberative   Op-ed.                                               Withheld in full
                                                                                                  Ali Mohammad Ahmad
                                                                                                  (CENSUS/ADCOM FED)                                                                                                                                                                                                        Email correspondence between OS staff deliberating a
DOC 0162011   DOC 0162011   DOC 0162015   DOC 0162015                                             [ali.m.ahmad@census.gov]                                                                 8/11/2020 18:50                                 RE: Need your help                              Predecisional and Deliberative   draft of a document.                                       Redacted
                                                                                                  Ali Mohammad Ahmad
                                                                                                  (CENSUS/ADCOM FED)                                                                                                                                                                                                        Email correspondence between OS staff deliberating a
DOC 0162024   DOC 0162024   DOC 0162028   DOC 0162028                                             [ali.m.ahmad@census.gov]                                                                 8/11/2020 19:48                                 RE: Need your help                              Predecisional and Deliberative   draft of a document.                                       Redacted
                                                        Risko, Daniel (Federal)
                                                        [/O=EXCHANGELABS/OU=EXCHANG
                                                        E ADMINISTRATIVE GROUP
                                                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS
                                                        /CN=69966F04F7414063BA61A760CA5E Burris, Meghan (Federal)                                                                                                                                                                                                           Email correspondence between OS staff deliberating a
DOC 0162036   DOC 0162036   DOC 0162038   DOC 0162056   AE61-DANIEL RISK]                [MBurris@doc.gov]                                                                                 8/11/2020 20:03 Risko, Daniel (Federal)         FW: Need your help                              Predecisional and Deliberative   draft document.                                            Redacted
                                                                                                                                                                                                                                                                                                                            Attachment to email correspondence between OS staff
DOC 0162039   DOC 0162036   DOC 0162056   DOC 0162056                                                                                                                                      8/11/2020 20:03 Christopher Denno               August 2020 mini-PMR v11.pdf                    Predecisional and Deliberative   deliberating a draft document.                             Withheld in full
                                                                                                                                                                                                                                                                                                                            Email correspondence between OS staff deliberating a
DOC 0162069   DOC 0162069   DOC 0162074   DOC 0162074   DRisko@doc.gov                            Ahmad, Ali M [ali.m.ahmad@census.gov]                                                     8/12/2020 0:23 DRisko@doc.gov                  Re: Need your help                              Predecisional and Deliberative   draft document.                                            Redacted
                                                             Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 4 of 36



                                                                                                  Burris, Meghan (Federal)                                                                                                                                                                                                                           Email correspondence between OS staff deliberating a
DOC 0162075   DOC 0162075   DOC 0162080   DOC 0162080   DRisko@doc.gov                            [MBurris@doc.gov]                                                                          8/12/2020 0:23 DRisko@doc.gov                          Fwd: Need your help                                 Predecisional and Deliberative               draft document.                                         Redacted
                                                                                                                                                                                                                                                                                                                                                     Email correspondence between OS staff and OGC that
                                                        Brebbia, Sean (Federal)                   Walsh, Michael (Federal)                                                                                                                          FW: letter to Senator Sullivan - possibility of a   Attorney-Client Privilege; Predecisional and deliberates on a draft document and seeks advice on the
DOC 0162228   DOC 0162228   DOC 0162229   DOC 0162236   [SBrebbia@doc.gov]*                       [MWalsh@doc.gov]*                                                                         8/12/2020 15:19 Brebbia, Sean (Federal)*                quick review?                                       Deliberative                                 document.                                               Redacted
                                                                                                                                                                                                                                                                                                                                                     Attachment to email correspondence between OS staff
                                                                                                                                                                                                                                                                                                        Attorney-Client Privilege; Predecisional and and OGC that deliberates on a draft document and
DOC 0162230   DOC 0162228   DOC 0162234   DOC 0162236                                                                                                                                       8/12/2020 15:19 toya.a.hawkins-digby@census.gov         10450 letter to Senator Sullivan draft 2.docx       Deliberative                                 seeks advice on the document.                           Withheld in full
                                                                                                                                             Walsh, Michael (Federal)
                                                        Burris, Meghan (Federal)                                                             [MWalsh@doc.gov]*;Barranca, Steven (Federal)                                                                                                                                                            Draft Op-Ed for Secretary's Review regarding the
DOC 0162326   DOC 0162326   DOC 0162327   DOC 0162330   [MBurris@doc.gov]                         Wilbur Ross                                [SBarranca1@doc.gov]                            8/13/2020 1:48 Burris, Meghan (Federal)                Latest Op-ed Version                                Predecisional and Deliberative               Census Bureau's completion of data collection               Withheld in full
                                                                                                                                                                                                                                                                                                                                                     Draft Op-Ed for Secretary's Review regarding the
DOC 0162328   DOC 0162326   DOC 0162330   DOC 0162330                                                                                                                                        8/13/2020 1:48                                         Op-Ed - Ross - Census 2020 v4.docx                  Predecisional and Deliberative               Census Bureau's completion of data collection               Withheld in full
                                                        Benjamin J Page (CENSUS/CFO FED)          James T Christy (CENSUS/LA FED)            Whitney L Duffey Jones (CENSUS/CFO FED)                                                                Re: Non Funding 2020 Decennial Support                                                           containing pre-decisional deliberations Decennial
DOC 0162408   DOC 0162408   DOC 0162412   DOC 0162412   [benjamin.j.page@census.gov]              [James.T.Christy@census.gov]               [whitney.l.duffey.jones@census.gov]            8/13/2020 15:23 Benjamin J Page (CENSUS/CFO FED)        Items.xlsx                                          Predecisional and Deliberative               Census funding action/decision/policy                       Redacted
                                                                                                                                                                                                                                                                                                                                                     Discussion between Commerce Secretary and other
                                                        Burris, Meghan (Federal)                                                                                                                                                                                                                                                                     Commerce officials regarding response to recent articles
DOC 0163224   DOC 0163224   DOC 0163224   DOC 0163224   [MBurris@doc.gov]                         Ahmad, Ali M [ali.m.ahmad@census.gov]      Walsh, Michael (Federal) [MWalsh@doc.gov]*     8/16/2020 17:17 Burris, Meghan (Federal)                Re: FT Census article                               Predecisional and Deliberative               concerning conduct of Census operations                     Withheld in full
                                                                                                  Wilbur Ross ;Walsh, Michael (Federal)                                                                                                                                                                                                              Discussion between Commerce Secretary and other
                                                        Burris, Meghan (Federal)                  [MWalsh@doc.gov]*;Kelley, Karen                                                                                                                                                                                                                    Commerce officials regarding response to recent articles
DOC 0163225   DOC 0163225   DOC 0163225   DOC 0163225   [MBurris@doc.gov]                         (Federal) [KKelley@doc.gov]                                                               8/16/2020 17:49 Burris, Meghan (Federal)                RE: FT Census article                               Predecisional and Deliberative               concerning conduct of Census operations                     Withheld in full
                                                                                                                                                                                                                                                                                                                                                     Briefing Memorandum for Commerce Secretary
                                                                                                                                                                                                                                                                                                                                                     regarding Calls to Mayor about conduct of Census
DOC 0163246   DOC 0163246   DOC 0163252   DOC 0163252                                                                                                                                        8/17/2020 2:06 skaplan                                 8.17.20 Briefing Book.pdf                           Predecisional and Deliberative               activities                                                  Withheld in full
                                                        Ali Mohammad Ahmad                        Burris, Meghan (Federal)                                                                                                                                                                                                                           Discussion between Census and Commerce officials
                                                        (CENSUS/ADCOM FED)                        [MBurris@doc.gov];Walsh, Michael                                                                          Ali Mohammad Ahmad                                                                                                                       regarding potential response to media inquiries
DOC 0163420   DOC 0163420   DOC 0163421   DOC 0163421   [ali.m.ahmad@census.gov]                  (Federal) [MWalsh@doc.gov]*                                                               8/18/2020 20:37 (CENSUS/ADCOM FED)                      Re: Aggressive Response Strategy                    Predecisional and Deliberative               concerning Census operations                                Withheld in full
                                                                                                                                                                                                                                                                                                                                                     Briefing materials for Commerce Secretary regarding
                                                                                                                                                                                                                                                                                                                                                     Census-related media interviews,, local response rates
DOC 0163487   DOC 0163487   DOC 0163509   DOC 0163509                                                                                                                                        8/19/2020 1:39 skaplan                                 8.19.20 Briefing Book.pdf                           Predecisional and Deliberative               and other Census matters                                    Withheld in full
                                                                                                                                                                                                                                                                                                                                                     Briefing materials for Commerce Secretary's review
                                                                                                                                                                                                                                                                                                                                                     regarding Census-related media interviews,, local
DOC 0163605   DOC 0163605   DOC 0163631   DOC 0163631                                                                                                                                       8/19/2020 15:39 skaplan                                 8.19.20 Briefing Book.pdf                           Predecisional and Deliberative               response rates and other Census matters                     Withheld in full
                                                                                                                                                                                                                                                                                                                                                     Discussion between Commerce Secretary and other
                                                                                                  Burris, Meghan (Federal)                                                                                                                                                                                                                           Commerce officials concerning analysis of Census
DOC 0163810   DOC 0163810   DOC 0163810   DOC 0163810   Wilbur Ross                               [MBurris@doc.gov]                          Walsh, Michael (Federal) [MWalsh@doc.gov]*     8/20/2020 18:22 Wilbur Ross                             Re: For approval: Census OIG Alert                  Predecisional and Deliberative               hiring target rates in Inspector General Alert              Withheld in full
                                                                                                                                             Walsh, Michael (Federal)
                                                                                                                                             [MWalsh@doc.gov]*;Ambrosini, Vanessa                                                                                                                                                                    Discussion between Commerce Secretary and other
                                                                                                  Burris, Meghan (Federal)                   (Federal) [VAmbrosini@doc.gov];Tucker,                                                                                                                                                                  officials regarding draft press release about counting of
DOC 0163909   DOC 0163909   DOC 0163909   DOC 0163909   Wilbur Ross                               [MBurris@doc.gov]                          Caroline (Federal) [CTucker@doc.gov]           8/21/2020 15:11 Wilbur Ross                             Re: Census Release on Housing Units Counted         Predecisional and Deliberative               housing units                                               Redacted
                                                                                                                                                                                                                                                                                                                                                     containing pre-decisional deliberations proposed
DOC 0164032   DOC 0164017   DOC 0164033   DOC 0164034                                                                                                                                       8/24/2020 16:13 Victoria Velkoff (CENSUS/ADDP FED)      20200824 Overview slide for PM Final1.pptx          Predecisional and Deliberative               Department action/decision/policy.                          Withheld in full

                                                                                                  Christine E Taylor (CENSUS/PIO FED)        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                  [christine.e.taylor@census.gov];Burton H   FED) [ali.m.ahmad@census.gov];ADCOM                                                                    Re: ATTENTION -Fw: OIG 2020 Census alert
                                                        Robin J Bachman (CENSUS/ADCOM             Reist (CENSUS/ADCOM FED)                   Issues Working Group List                                      Robin J Bachman (CENSUS/ADCOM           memo (enumerating off-campus college/university                                                  containing pre-decisional deliberations and information
DOC 0164764   DOC 0164764   DOC 0164767   DOC 0164767   FED) [robin.j.bachman@census.gov]         [burton.h.reist@census.gov]                [adcom.issues.working.group.list@census.gov]   8/27/2020 16:56 FED)                                    students)                                       Predecisional and Deliberative                   preparation of Department response to OIG alert             Redacted

                                                        Whitney L Duffey Jones (CENSUS/CFO       Benjamin J Page (CENSUS/CFO FED)            Christa D Jones (CENSUS/DEPDIR FED)                            Whitney L Duffey Jones (CENSUS/CFO      Re: Non Funding 2020 Decennial Support                                                           Interagency deliberations concerning non-final actions in
DOC 0164806   DOC 0164806   DOC 0164812   DOC 0164812   FED) [whitney.l.duffey.jones@census.gov] [benjamin.j.page@census.gov]                [Christa.D.Jones@census.gov]                   8/28/2020 18:44 FED)                                    Items.xlsx                                          Predecisional and Deliberative               support of 2020 decennial census                          Redacted
                                                                                                                                                                                                                                                                                                                                                     Email correspondence between OS staff and Secretary
                                                        Burris, Meghan (Federal)                  Walsh, Michael (Federal)                                                                                                                                                                                                                           Ross which deliberates on the language for a draft
DOC 0164890   DOC 0164890   DOC 0164891   DOC 0164891   [MBurris@doc.gov]                         [MWalsh@doc.gov]*                                                                         8/29/2020 12:31 Burris, Meghan (Federal)                Fwd: Dillingham Statement for Review                Predecisional and Deliberative               statement.                                                Redacted
                                                                                                  Walsh, Michael (Federal)                                                                                                                                                                                                                           Email correspondence between Secretary Ross, OS
                                                                                                  [MWalsh@doc.gov]*;Burris, Meghan                                                                                                                                                                                                                   staff, and OGC which deliberates on a response to a
DOC 0164907   DOC 0164907   DOC 0164907   DOC 0164907   Wilbur Ross                               (Federal) [MBurris@doc.gov]                                                                8/30/2020 0:01 Wilbur Ross                             NPR                                                 Predecisional and Deliberative               NPR story.                                                Redacted

                                                                                                  Walsh, Michael (Federal)                                                                                                                                                                                                                           Email correspondence between Secretary Ross and the
DOC 0164908   DOC 0164908   DOC 0164908   DOC 0164908   Wilbur Ross                               [MWalsh@doc.gov]*                                                                         8/30/2020 15:32 Wilbur Ross                             Various                                             Attorney-Client Privilege                    General Counsel in which discusses legal strategy.          Redacted
                                                                                                                                                                                                                                                                                                                                                     Attachment to email correspondence between Census
                                                                                                                                                                                                                                                                                                                                                     staff and OS staff deliberating policy decisions related to
DOC 0165643   DOC 0165636   DOC 0165649   DOC 0165672                                                                                                                                        9/3/2020 13:56                                         Ex. 3.pdf                                           Predecisional and Deliberative               Census funding.                                             Redacted
                                                                                                                                                                                                                                                                                                                                                     Attachment to email correspondence between Census
                                                                                                                                                                                                                                                                                                                                                     staff, OS staff and OGC deliberating a department
DOC 0165800   DOC 0165799   DOC 0165803   DOC 0165803                                                                                                                                        9/4/2020 14:04 Randy A Becker (CENSUS/CES FED)         Media Policy.docx                                   Predecisional and Deliberative               policy related to the Decennial Census.                     Withheld in full
                                                                                                  Burris, Meghan (Federal)
                                                        Ali Mohammad Ahmad                        [MBurris@doc.gov];Walsh, Michael                                                                                                                                                                                                                   Email correspondence between Census staff, OS staff,
                                                        (CENSUS/ADCOM FED)                        (Federal) [MWalsh@doc.gov]*;Risko,                                                                        Ali Mohammad Ahmad                                                                                                                       and OGC containing deliberations on proposed
DOC 0165977   DOC 0165977   DOC 0165979   DOC 0165979   [ali.m.ahmad@census.gov]                  Daniel (Federal) [DRisko@doc.gov]                                                          9/4/2020 17:52 (CENSUS/ADCOM FED)                      Re: NPR interview request                           Predecisional and Deliberative               Department actions/decisions/policy.                        Redacted
                                                                                                                                                                                                                                                    Guidance for Field Managers related to Action                                                    Draft document reflecting Census Bureau response to
                                                                                                                                                                                                                                                    Required to comply with the Court Order 9-6-20                                                   court order containing non-final language to be
DOC 0166004   DOC 0166003   DOC 0166005   DOC 0166005                                                                                                                                         9/7/2020 3:08 James T Christy (CENSUS/LA FED)         2240 clean.docx                                     Attorney Work Product                        reviewed by attorneys                                       Withheld in full

                                                                                                  James L Dinwiddie (CENSUS/ADDC FED)
                                                                                                  [James.L.Dinwiddie@census.gov];Maya
                                                                                                  Fox (CENSUS/FLD FED)
                                                                                                  [Maya.Fox@census.gov];Sara A Rosario
                                                        Colleen Holzbach (CENSUS/PCO FED)         Nieves (CENSUS/ADDC FED)                                                                                                                          Re: 2020 Census alert memo (enumerator                                                           Internal email communications deliberating response
DOC 0166180   DOC 0166180   DOC 0166182   DOC 0166182   [Colleen.Holzbach@census.gov]             [Sara.A.Rosario.Nieves@census.gov]                                                         9/8/2020 18:53 Colleen Holzbach (CENSUS/PCO FED)       safety/PPE)                                         Predecisional and Deliberative               regarding inquiry by OIG                                    Redacted

                                                        Albert E Fontenot (CENSUS/ADDC FED)
                                                        [/O=EXCHANGELABS/OU=EXCHANG
                                                        E ADMINISTRATIVE GROUP
                                                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS                                                                                                                                                                                                                                                              Email seeking legal advice of the General Counsel
                                                        /CN=6542D1900C5D4A8FAEF2F9F58B6 Michael Walsh [mwalsh@doc.gov]*;Karen                                                                                                                   One time explanation on today’s daily public                                                         concerning statement for inclusion with ACO and State
DOC 0166906   DOC 0166906   DOC 0166906   DOC 0166906   07ED0-FONTENOT, A]                  Kelley [KKelley@doc.gov]                                                                        9/13/2020 17:00 Albert E Fontenot (CENSUS/ADDC FED) posted state and ACO status reports                     Attorney-Client Privilege                    status reports                                        Withheld in full

                                                                                                  Brebbia, Sean (Federal)                    Foti, Anthony (Federal) [AFoti@doc.gov];Ali                                                                                                                                                             Communications including inquiry from senior advisor
                                                        Christopher J Stanley (CENSUS/OCIA        [SBrebbia@doc.gov]*;Zimmerman, Paul        Mohammad Ahmad (CENSUS/ADCOM FED)                              Christopher J Stanley (CENSUS/OCIA      please review - draft letter to Senator Daines -                                                 to the President and internal deliberations concerning
DOC 0167156   DOC 0167156   DOC 0167157   DOC 0167160   FED) [christopher.j.stanley@census.gov]   (Federal) [PZimmerman@doc.gov]*            [ali.m.ahmad@census.gov]                       9/14/2020 21:23 FED)                                    referred by WH                                     Predecisional and Deliberative                drafting response to Senator's question                 Redacted
                                                                                                                                                                                                            Christopher J Stanley (CENSUS/OCIA      DRAFT letter to Senator Daines re tribal areas and                                               Non-final draft of correspondence to Senator reflecting
DOC 0167159   DOC 0167156   DOC 0167160   DOC 0167160                                                                                                                                       9/14/2020 21:23 FED)                                    staffing for review.docx                           Predecisional and Deliberative                internal deliberations prior to finalization.           Withheld in full
                                                                                                  Christopher J Stanley (CENSUS/OCIA
                                                                                                  FED)                                        Foti, Anthony (Federal) [AFoti@doc.gov];Ali                                                                                                                                                            Communications including inquiry from senior advisor
                                                        Zimmerman, Paul (Federal)                 [christopher.j.stanley@census.gov];Brebbia, Mohammad Ahmad (CENSUS/ADCOM FED)                                                                     RE: please review - draft letter to Senator Daines -                                             to the President and internal deliberations concerning
DOC 0167197   DOC 0167197   DOC 0167198   DOC 0167200   [PZimmerman@doc.gov]*                     Sean (Federal) [SBrebbia@doc.gov]*          [ali.m.ahmad@census.gov]                      9/15/2020 13:41 Zimmerman, Paul (Federal)*              referred by WH                                       Predecisional and Deliberative              drafting response to Senator's question                     Redacted
                                                                                                                                                                                                            Christopher J Stanley (CENSUS/OCIA      DRAFT letter to Senator Daines re tribal areas and                                               Draft response to Senator inquiry including non-
DOC 0167199   DOC 0167197   DOC 0167200   DOC 0167200                                                                                                                                       9/15/2020 13:41 FED)                                    staffing for review + PZ.docx                        Predecisional and Deliberative              segregable comments reflecting internal deliberations       Withheld in full
                                                             Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 5 of 36



                                                                                                  Christopher J Stanley (CENSUS/OCIA
                                                                                                  FED)                                        Foti, Anthony (Federal) [AFoti@doc.gov];Ali                                                                                                                                                           Communications including inquiry from senior advisor
                                                        Zimmerman, Paul (Federal)                 [christopher.j.stanley@census.gov];Brebbia, Mohammad Ahmad (CENSUS/ADCOM FED)                                                                    RE: please review - draft letter to Senator Daines -                                             to the President and internal deliberations concerning
DOC 0167201   DOC 0167201   DOC 0167203   DOC 0167205   [PZimmerman@doc.gov]*                     Sean (Federal) [SBrebbia@doc.gov]           [ali.m.ahmad@census.gov]                        9/15/2020 15:04 Zimmerman, Paul (Federal)*           referred by WH                                       Predecisional and Deliberative              drafting response to Senator's question                     Redacted

                                                                                                                                                                                                              Christopher J Stanley (CENSUS/OCIA   DRAFT letter to Senator Daines re tribal areas and                                               Draft non-final response to Senator's inquiry including
DOC 0167204   DOC 0167201   DOC 0167205   DOC 0167205                                                                                                                                         9/15/2020 15:04 FED)                                 staffing for review + PZ - AK .docx                Predecisional and Deliberative                non-segregable edits reflecting internal deliberations      Withheld in full

                                                                                                  Steven Dillingham (CENSUS/DEPDIR           Nathaniel Cogley (CENSUS/DEPDIR FED)
                                                                                                  FED) [steven.dillingham@census.gov];Ali    [nathaniel.cogley@census.gov];James T Christy                                                                                                                                                          Email between Census Director and Census senior staff
                                                        Christopher J Stanley (CENSUS/OCIA        Mohammad Ahmad (CENSUS/ADCOM               (CENSUS/LA FED)                                                  Christopher J Stanley (CENSUS/OCIA                                                                                                    reflecting deliberative conversations about pending
DOC 0167328   DOC 0167328   DOC 0167329   DOC 0167331   FED) [christopher.j.stanley@census.gov]   FED) [ali.m.ahmad@census.gov]              [James.T.Christy@census.gov]                     9/15/2020 23:07 FED)                                 Re: Question from Sen. Daines                       Predecisional and Deliberative               decisions                                                   Redacted
                                                                                                                                                                                                                                                                                                                                                    Draft letter sent between Census Director and Census
                                                                                                                                                                                                              Christopher J Stanley (CENSUS/OCIA   DRAFT letter to Senator Daines re tribal areas and                                               senior staff reflecting deliberative conversations about
DOC 0167330   DOC 0167328   DOC 0167331   DOC 0167331                                                                                                                                         9/15/2020 23:07 FED)                                 staffing for review + PZ - AK JC.docx              Predecisional and Deliberative                pending decisions                                           Redacted
                                                                                                                                                                                                                                                                                                                                                    Communications including inquiry from senior advisor
                                                        Christopher J Stanley (CENSUS/OCIA        Steven K Smith (CENSUS/DEPDIR FED)         Michael John Sprung (CENSUS/DEPDIR FED)                          Christopher J Stanley (CENSUS/OCIA                                                                                                    to the President and internal deliberations concerning
DOC 0167354   DOC 0167354   DOC 0167355   DOC 0167357   FED) [christopher.j.stanley@census.gov]   [steven.k.smith@census.gov]                [michael.j.sprung@census.gov]                    9/16/2020 12:46 FED)                                 Fw: Question from Sen. Daines                       Predecisional and Deliberative               drafting response to Senator's question                     Redacted
                                                                                                  Zimmerman, Paul (Federal)                  Foti, Anthony (Federal) [AFoti@doc.gov];Ali                                                                                                                                                            Communications including inquiry from senior advisor
                                                        Christopher J Stanley (CENSUS/OCIA        [PZimmerman@doc.gov]*;Brebbia, Sean        Mohammad Ahmad (CENSUS/ADCOM FED)                                Christopher J Stanley (CENSUS/OCIA   Re: please review - draft letter to Senator Daines -                                             to the President and internal deliberations concerning
DOC 0167358   DOC 0167358   DOC 0167361   DOC 0167363   FED) [christopher.j.stanley@census.gov]   (Federal) [SBrebbia@doc.gov]*              [ali.m.ahmad@census.gov]                         9/16/2020 13:12 FED)                                 referred by WH                                       Predecisional and Deliberative              drafting response to Senator's question                     Redacted
                                                                                                                                                                                                                                                                                                                                                    Content of email communication between agency
                                                        Walsh, Michael (Federal)                  Kourkoumelis, Aristidis (Federal)                                                                                                                                                                                                                 counsel revealing legal advice regarding Department
DOC 0167364   DOC 0167364   DOC 0167364   DOC 0167407   [MWalsh@doc.gov]*                         [AKourkoumelis@doc.gov]*                                                                    9/16/2020 13:59 Walsh, Michael (Federal)*            DELIBERATIVE Census MOUs                            Attorney-Client Privilege                    policy options                                              Redacted
                                                                                                                                                                                                                                                                                                                                                    Document prepared by agency counsel containing legal
                                                                                                                                                                                                                                                                                                                                                    advice and analysis in relation to ongoing litigation and
                                                                                                                                                                                                                                                                                                       Attorney-Client Privilege; Attorney Work     pre-decisional deliberations regarding potential
DOC 0167374   DOC 0167364   DOC 0167376   DOC 0167407                                                                                                                                         9/16/2020 13:59 Letitia W McKoy (CENSUS/PCO FED)     Census - Chart E.O. P.M - CLEAN.docx                Product; Predecisional and Deliberative      Department policy actions                                   Withheld in full
                                                                                                                                                                                                                                                                                                                                                    Pre-decisional document containing a proposal for an
DOC 0167377   DOC 0167364   DOC 0167379   DOC 0167407                                                                                                                                         9/16/2020 13:59 Karen Johns (CENSUS/ERD FED)         MOU Mod Example.pdf                                 Predecisional and Deliberative               interagency agreement regarding data transfer               Withheld in full
                                                                                                  James T Christy (CENSUS/LA FED)
                                                                                                  [James.T.Christy@census.gov];Nathaniel
                                                                                                  Cogley (CENSUS/DEPDIR FED)
                                                                                                  [nathaniel.cogley@census.gov];Ali
                                                        Christopher J Stanley (CENSUS/OCIA        Mohammad Ahmad (CENSUS/ADCOM                                                                                Christopher J Stanley (CENSUS/OCIA                                                                                                    Internal agency deliberations concerning decisions
DOC 0167610   DOC 0167610   DOC 0167612   DOC 0167614   FED) [christopher.j.stanley@census.gov]   FED) [ali.m.ahmad@census.gov]                                                               9/16/2020 16:00 FED)                                 Re: Question from Sen. Daines                       Predecisional and Deliberative               surrounding draft correspondence to Senator.                Redacted
                                                                                                                                                                                                                                                                                                                                                    Correspondence between agency counsel (Keller*,
                                                                                                                                                                                                                                                                                                                                                    Walsh*, Kourkoumelis*, Meredith*) regarding draft
                                                        Keller, Catherine (Federal)               Meredith, Ethan (Federal)                                                                                                                                                                            Attorney-Client Privilege; Predecisional and MOUs related to obtaining records from other Federal
DOC 0167676   DOC 0167676   DOC 0167676   DOC 0167684   [CKeller@doc.gov]*                        [EMeredith@doc.gov]*                       Walsh, Michael (Federal) [MWalsh@doc.gov]*       9/16/2020 18:35 Keller, Catherine (Federal)*         Fw: Edits to MOU AWP/PRIV                           Deliberative                                 agencies                                                    Withheld in full
                                                                                                                                                                                                                                                                                                                                                    Correspondence between agency counsel (Keller*,
                                                                                                                                                                                                                                                                                                                                                    Walsh*, Kourkoumelis*, Meredith*) regarding draft
                                                                                                                                                                                                                                                                                                       Attorney-Client Privilege; Predecisional and MOUs related to obtaining records from other Federal
DOC 0167677   DOC 0167676   DOC 0167680   DOC 0167684                                                                                                                                         9/16/2020 18:35 Karen Johns (CENSUS/ERD FED)         DRAFT MOU Mod Example - MW + AK.docx                Deliberative                                 agencies                                                    Withheld in full
                                                                                                                                                                                                                                                                                                                                                    Correspondence between agency counsel (Keller*,
                                                                                                                                                                                                                                                                                                                                                    Walsh*, Kourkoumelis*, Meredith*) regarding draft
                                                                                                                                                                                                                                                                                                       Attorney-Client Privilege; Predecisional and MOUs related to obtaining records from other Federal
DOC 0167681   DOC 0167676   DOC 0167684   DOC 0167684                                                                                                                                         9/16/2020 18:35 Akourkoumelis*                       DRAFT MOU Mod Example - MW + AK.pdf                 Deliberative                                 agencies                                                    Withheld in full
                                                                                                                                                                                                                                                                                                                                                    Comments from Walsh* constituting legal advice on
DOC 0167698   DOC 0167698   DOC 0167700   DOC 0167700                                                                                                                                         9/16/2020 21:12                                      [Untitled].pdf                                      Attorney-Client Privilege                    memo to Jarmin                                              Withheld in full

                                                                                                                                                                                                                                                                                                                                                    Correspondence between agency counsel (Keller*,
                                                        Kourkoumelis, Aristidis (Federal)         Walsh, Michael (Federal)                                                                                                                                                                             Attorney-Client Privilege; Predecisional and Walsh*, Kourkoumelis*) regarding draft MOUs related
DOC 0167854   DOC 0167854   DOC 0167855   DOC 0167859   [AKourkoumelis@doc.gov]*                  [MWalsh@doc.gov]*                          Keller, Catherine (Federal) [CKeller@doc.gov]*   9/16/2020 23:50 Kourkoumelis, Aristidis (Federal)*   RE: Edits to MOU AWP/PRIV                           Deliberative                                 to obtaining records from other Federal agencies    Withheld in full

                                                                                                                                                                                                                                                                                                                                                    Correspondence between agency counsel (Keller*,
                                                                                                                                                                                                                                                                                                       Attorney-Client Privilege; Predecisional and Walsh*, Kourkoumelis*) regarding draft MOUs related
DOC 0167856   DOC 0167854   DOC 0167859   DOC 0167859                                                                                                                                         9/16/2020 23:50 Karen Johns (CENSUS/ERD FED)         DRAFT MOU Mod Example - OGC Edits.docx              Deliberative                                 to obtaining records from other Federal agencies    Withheld in full
                                                                                                                                                                                                                                                                                                                                                    Draft MOU regarding obtaining data from State
                                                                                                                                                                                                                                                   DRAFT MOU Mod Example - OGC v2 (002) +              Attorney-Client Privilege; Predecisional and Department reflecting attorney comments and
DOC 0168013   DOC 0168012   DOC 0168016   DOC 0168016                                                                                                                                         9/17/2020 20:49                                      MC.docx                                             Deliberative                                 predecisional deliberations                         Withheld in full

                                                                                                                                                                                                                                                                                                                                                    Correspondence between agency counsel (Keller*,
                                                        Kourkoumelis, Aristidis (Federal)         Walsh, Michael (Federal)                                                                                                                                                                             Attorney-Client Privilege; Predecisional and Walsh*, Kourkoumelis*) regarding draft MOUs related
DOC 0168032   DOC 0168032   DOC 0168034   DOC 0168039   [AKourkoumelis@doc.gov]*                  [MWalsh@doc.gov]*                          Keller, Catherine (Federal) [CKeller@doc.gov]*   9/17/2020 23:19 Kourkoumelis, Aristidis (Federal)*   RE: Edits to MOU AWP/PRIV                           Deliberative                                 to obtaining records from other Federal agencies    Withheld in full

                                                                                                                                                                                                                                                                                                                                                    Correspondence between agency counsel (Keller*,
                                                                                                                                                                                                                                                                                                       Attorney-Client Privilege; Predecisional and Walsh*, Kourkoumelis*) regarding draft MOUs related
DOC 0168035   DOC 0168032   DOC 0168039   DOC 0168039                                                                                                                                         9/17/2020 23:19                                      DRAFT MOU Mod Example - OGC v3.docx                 Deliberative                                 to obtaining records from other Federal agencies    Withheld in full

                                                                                                                                                                                                                                                                                                                                                  Correspondence between agency counsel (Keller*,
                                                        Walsh, Michael (Federal)                  Kourkoumelis, Aristidis (Federal)                                                                                                                                                                  Attorney-Client Privilege; Predecisional and Walsh*, Kourkoumelis*) regarding draft MOUs related
DOC 0168040   DOC 0168040   DOC 0168042   DOC 0168042   [MWalsh@doc.gov]*                         [AKourkoumelis@doc.gov]*                   Keller, Catherine (Federal) [CKeller@doc.gov]*   9/17/2020 23:20 Walsh, Michael (Federal)*            Re: Edits to MOU AWP/PRIV                         Deliberative                                 to obtaining records from other Federal agencies           Withheld in full
                                                        Burris, Meghan (Federal)                  Walsh, Michael (Federal)                                                                                                                                                                                                                        Opinions from Secretary Ross to Walsh* and Burris on
DOC 0168573   DOC 0168573   DOC 0168574   DOC 0168574   [MBurris@doc.gov]                         [MWalsh@doc.gov]*                                                                           9/21/2020 20:24 Burris, Meghan (Federal)             FW: Predecisional and deliberative draft response Predecisional and Deliberative               OIG Census memo                                            Redacted
                                                                                                                                                                                                                                                                                                                                                  Draft presentation reflecting confidential legal advice of
                                                                                                                                                                                                                                                                                                                                                  the Department of Commerce's Office of General
                                                                                                                                                                                                                                                                                                                                                  Counsel prepared during the course of litigation
                                                                                                                                                                                                                                                   Proposed Options for Completion of Enumeration Attorney-Client Privilege; Attorney Work        regarding the Census Bureau's proposed options for
DOC 0169955   DOC 0169954   DOC 0169957   DOC 0169957                                                                                                                                         9/26/2020 12:41 Christopher Denno                    v3.pdf                                            Product                                      completing enumeration.                                    Redacted

                                                                                                  Risko, Daniel (Federal)                                                                                                                                                                                                                      Email correspondence between OS staff and OGC with
                                                        Steven Dillingham (CENSUS/DEPDIR          [DRisko@doc.gov];Kourkoumelis, Aristidis                                                                    Steven Dillingham (CENSUS/DEPDIR                                                    Attorney-Client Privilege; Predecisional and draft document which is deliberative and also seeks/legal
DOC 0169962   DOC 0169962   DOC 0169963   DOC 0169963   FED) [steven.dillingham@census.gov]       (Federal) [AKourkoumelis@doc.gov]*                                                          9/26/2020 19:24 FED)                                 Fw: Draft Slides for Monday                    Deliberative                                 advice.                                                    Redacted
                                                                                                                                                                                                                                                                                                                                               Draft presentation reflecting confidential legal advice of
                                                                                                                                                                                                                                                                                                                                               the Department of Commerce's Office of General
                                                                                                                                                                                                                                                                                                                                               Counsel prepared during the course of litigation
                                                                                                                                                                                                                                                   Proposed Options for Completion of Enumeration Attorney-Client Privilege; Attorney Work     regarding the Census Bureau's proposed options for
DOC 0169991   DOC 0169990   DOC 0169996   DOC 0169996                                                                                                                                         9/28/2020 13:20 Christopher Denno                    Combined.pdf                                   Product                                      completing enumeration.                                    Redacted

                                                                                                                                      Walsh, Michael (Federal)
                                                                                                                                      [MWalsh@doc.gov]*;Kourkoumelis, Aristidis                                                                    Fw: Please Review- Positive National Email-
                                                        Steven Dillingham (CENSUS/DEPDIR          Earl N Mayfield (CENSUS/DEPDIR FED) (Federal) [AKourkoumelis@doc.gov]*;Ahmad,                               Steven Dillingham (CENSUS/DEPDIR     98.4% enumerated, 27 States + Puerto Rico over                                                   Email correspondence between OS and Census staff on
DOC 0170350   DOC 0170350   DOC 0170351   DOC 0170351   FED) [steven.dillingham@census.gov]       [earl.n.mayfield@census.gov*]       Ali M [ali.m.ahmad@census.gov]                          9/29/2020 19:08 FED)                                 99%                                                 Attorney Work Product                        information prepared related to litigation.         Redacted
                                                             Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 6 of 36



                                                                                                                                         Jarmin, Ron S [ron.s.jarmin@census.gov];Smith,
                                                                                                                                         Steven K [steven.k.smith@census.gov];Sprung,
                                                                                                                                         Michael J [michael.j.sprung@census.gov];Risko,
                                                                                                                                         Daniel (Federal) [DRisko@doc.gov];Olson,
                                                                                                                                         Timothy P
                                                                                                                                         [timothy.p.olson@census.gov];Christy, James T
                                                        Ali Mohammad Ahmad                    Dillingham, Steven                         [james.t.christy@census.gov];Earl N Mayfield                                                           Re: Please Review- Positive National Email-
                                                        (CENSUS/ADCOM FED)                    [steven.dillingham@census.gov];Fontenot,   (CENSUS/DEPDIR FED)                                               Ali Mohammad Ahmad                   98.4% enumerated, 25 States + Puerto Rico over                                               Email correspondence reflecting information requested
DOC 0170352   DOC 0170352   DOC 0170353   DOC 0170355   [ali.m.ahmad@census.gov]              Albert E [albert.e.fontenot@census.gov]    [earl.n.mayfield@census.gov*]                     9/29/2020 19:25 (CENSUS/ADCOM FED)                   99%                                              Attorney Work Product                       by litigation team in furtherance of ongoing litigation   Redacted

                                                                                              Olson, Timothy P                           Jarmin, Ron S [ron.s.jarmin@census.gov];Smith,
                                                                                              [timothy.p.olson@census.gov];Ahmad, Ali    Steven K [steven.k.smith@census.gov];Risko,
                                                                                              M [ali.m.ahmad@census.gov];Dillingham,     Daniel (Federal) [DRisko@doc.gov];Christy,
                                                                                              Steven                                     James T [james.t.christy@census.gov];Earl N                                                            Re: Please Review- Positive National Email-
                                                        Michael John Sprung (CENSUS/DEPDIR    [steven.dillingham@census.gov];Fontenot,   Mayfield (CENSUS/DEPDIR FED)                                      Michael John Sprung (CENSUS/DEPDIR   98.4% enumerated, 25 States + Puerto Rico over                                               Email correspondence between Census staff on
DOC 0170369   DOC 0170369   DOC 0170371   DOC 0170371   FED) [michael.j.sprung@census.gov]    Albert E [albert.e.fontenot@census.gov]    [earl.n.mayfield@census.gov*]                     9/29/2020 19:59 FED)                                 99%                                            Attorney Work Product                         information prepared related to litigation.               Redacted
                                                                                                                                                                                                           Ali Mohammad Ahmad                   Draft- Wide Distro Email- 2020 Census Count 9X                                               Draft Census Bureau press release regarding the status
DOC 0171255   DOC 0171254   DOC 0171255   DOC 0171255                                                                                                                                      9/30/2020 15:02 (CENSUS/ADCOM FED)                   v 7 No Deadline 32.docx                        Predecisional and Deliberative                of the Census count                                       Withheld in full
                                                                                              Walsh, Michael (Federal)
                                                                                              [MWalsh@doc.gov]*;Risko, Daniel
                                                                                              (Federal) [DRisko@doc.gov];Burris,
                                                                                              Meghan (Federal)
                                                                                              [MBurris@doc.gov];Dillingham, Steven       Jarmin, Ron S
                                                                                              [steven.dillingham@census.gov];Kelley,     [ron.s.jarmin@census.gov];Fontenot, Albert E
                                                                                              Karen (Federal)                            [albert.e.fontenot@census.gov];Stanley,
                                                        Ali Mohammad Ahmad                    [KKelley@doc.gov];Mayfield, Earl N         Christopher J
                                                        (CENSUS/ADCOM FED)                    [earl.n.mayfield@census.gov*];Foti,        [christopher.j.stanley@census.gov];Smith,                         Ali Mohammad Ahmad                   FOR REVIEW- Draft Message for Tomorrow re:                                                   Internal deliberative discussions concerning messaging
DOC 0171955   DOC 0171955   DOC 0171955   DOC 0171956   [ali.m.ahmad@census.gov]              Anthony (Federal) [AFoti@doc.gov]          Steven K [steven.k.smith@census.gov]              10/1/2020 17:15 (CENSUS/ADCOM FED)                   October 5                                  Predecisional and Deliberative                    about ongoing decisions concerning field activities.      Redacted
                                                                                                                                                                                                           Ali Mohammad Ahmad                                                                                                                Internal deliberative draft concerning messaging about
DOC 0171956   DOC 0171955   DOC 0171956   DOC 0171956                                                                                                                                      10/1/2020 17:15 (CENSUS/ADCOM FED)                   DRAFT- October 5 Message.docx                    Predecisional and Deliberative              ongoing decisions concerning field activities.            Withheld in full
                                                                                              Walsh, Michael (Federal)
                                                                                              [MWalsh@doc.gov]*;Risko, Daniel
                                                                                              (Federal) [DRisko@doc.gov];Burris,
                                                                                              Meghan (Federal)
                                                                                              [MBurris@doc.gov];Dillingham, Steven       Jarmin, Ron S
                                                                                              [steven.dillingham@census.gov];Kelley,     [ron.s.jarmin@census.gov];Fontenot, Albert E
                                                                                              Karen (Federal)                            [albert.e.fontenot@census.gov];Stanley,
                                                        Ali Mohammad Ahmad                    [KKelley@doc.gov];Mayfield, Earl N         Christopher J
                                                        (CENSUS/ADCOM FED)                    [earl.n.mayfield@census.gov*];Foti,        [christopher.j.stanley@census.gov];Smith,                         Ali Mohammad Ahmad                   Re: FOR REVIEW- Draft Message for Tomorrow                                                    Internal deliberative discussion concerning messaging
DOC 0171959   DOC 0171959   DOC 0171959   DOC 0171960   [ali.m.ahmad@census.gov]              Anthony (Federal) [AFoti@doc.gov]          Steven K [steven.k.smith@census.gov]              10/1/2020 17:32 (CENSUS/ADCOM FED)                   re: October 5                              Predecisional and Deliberative                     about ongoing decisions concerning field activities.     Redacted
                                                                                                                                                                                                           Ali Mohammad Ahmad                                                                                                                 Internal deliberative draft concerning messaging about
DOC 0171960   DOC 0171959   DOC 0171960   DOC 0171960                                                                                                                                      10/1/2020 17:32 (CENSUS/ADCOM FED)                   DRAFT- October 5 Message.docx                    Predecisional and Deliberative               ongoing decisions concerning field activities.           Withheld in full
                                                                                                                                                                                                                                                                                                                                              Discussion between Commerce Secretary and
                                                                                                                                                                                                                                                                                                                                              Commerce counsel regarding and reflecting legal issues
                                                                                              Walsh, Michael (Federal)                                                                                                                                                                           Attorney-Client Privilege; Predecisional and pertaining to the drafting of a Census update
DOC 0173198   DOC 0173198   DOC 0173198   DOC 0173198   Wilbur Ross                           [MWalsh@doc.gov]*                                                                            10/4/2020 17:46 Wilbur Ross                          Presentation of Census update                    Deliberative                                 presentation                                             Withheld in full
                                                                                                                                                                                                                                                                                                                                              Discussion between Commerce Secretary and
                                                                                                                                                                                                                                                                                                                                              Commerce counse. regarding and reflecting legal issues
                                                                                              Walsh, Michael (Federal)                                                                                                                                                                           Attorney-Client Privilege; Predecisional and pertaining to the drafting of a Census update
DOC 0173199   DOC 0173199   DOC 0173199   DOC 0173199   Wilbur Ross                           [MWalsh@doc.gov]*                                                                            10/4/2020 17:50 Wilbur Ross                          Presentation of Census update                    Deliberative                                 presentation                                             Withheld in full
                                                                                                                                                                                                                                                                                                                                              Communication between Commerce Secretary and
                                                                                                                                                                                                                                                                                                                                              Commerce General Counsel reflecting the provision of
                                                                                                                                                                                                                                                                                                                                              legal advice concerning pending litigation concerning
                                                                                              Walsh, Michael (Federal)                                                                                                                                                                           Attorney-Client Privilege; Predecisional and Census data collections operations and drafting of
DOC 0173354   DOC 0173354   DOC 0173354   DOC 0173354   Wilbur Ross                           [MWalsh@doc.gov]*                                                                            10/5/2020 19:12 Wilbur Ross                          Re: Census                                       Deliberative                                 related press release                                    Withheld in full
DOC 0173644   DOC 0173644   DOC 0173646   DOC 0173646                                                                                                                                      10/6/2020 22:18 Virginia Hyer (CENSUS/PIO FED)       NPR Questions for consideration mkb.docx         Predecisional and Deliberative               Edits to responses for interview with NPR                Withheld in full
                                                                                              Walsh, Michael (Federal)
                                                        Ali Mohammad Ahmad                    [MWalsh@doc.gov]*;Risko, Daniel                                                                                                                                                                                                                Email correspondence between Census staff, OS staff
                                                        (CENSUS/ADCOM FED)                    (Federal) [DRisko@doc.gov];Burris,                                                                           Ali Mohammad Ahmad                                                                                                                and OGC requesting legal advice on responding to an
DOC 0174406   DOC 0174406   DOC 0174407   DOC 0174407   [ali.m.ahmad@census.gov]              Meghan (Federal) [MBurris@doc.gov]                                                          10/12/2020 18:56 (CENSUS/ADCOM FED)                   Fw: From Michael Wines, The New York Times       Attorney-Client Privilege                   article.                                                  Redacted
                                                                                              Burris, Meghan (Federal)
                                                        Ali Mohammad Ahmad                    [MBurris@doc.gov];Walsh, Michael
                                                        (CENSUS/ADCOM FED)                    (Federal) [MWalsh@doc.gov]*;Risko,                                                                           Ali Mohammad Ahmad                                                                                                                Email correspondence between Census staff, OS staff,
DOC 0174413   DOC 0174413   DOC 0174418   DOC 0174418   [ali.m.ahmad@census.gov]              Daniel (Federal) [DRisko@doc.gov]                                                           10/12/2020 22:02 (CENSUS/ADCOM FED)                   Re: Awful NYT article                            Predecisional and Deliberative              and OGC deliberating a draft response to an article.      Redacted
                                                                                                                                         Ahmad, Ali M
                                                                                                                                         [ali.m.ahmad@census.gov];Walsh, Michael
                                                                                                                                         (Federal) [MWalsh@doc.gov]*;Ambrosini,
                                                                                                                                         Vanessa (Federal)                                                                                                                                                                                   Email correspondence between Secretary Ross, Census
                                                                                              Burris, Meghan (Federal)                   [VAmbrosini@doc.gov];Davis, Caitlin (Federal)                                                                                                                                                       staff, and OS staff which is pre-decisional and
DOC 0175902   DOC 0175902   DOC 0175903   DOC 0175903   Wilbur Ross                           [MBurris@doc.gov]                          [CDavis4@doc.gov]                                10/18/2020 23:00 Wilbur Ross                          Re: Draft Census Press Release                   Predecisional and Deliberative              deliberates on a draft press release.               Redacted
                                                                                                                                         Burris, Meghan (Federal)
                                                                                                                                         [MBurris@doc.gov];Walsh, Michael (Federal)
                                                        Ali Mohammad Ahmad                                                               [MWalsh@doc.gov]*;Ambrosini, Vanessa                                                                                                                                                                Email correspondence between Secretary Ross, Census
                                                        (CENSUS/ADCOM FED)                                                               (Federal) [VAmbrosini@doc.gov];Davis, Caitlin                     Ali Mohammad Ahmad                                                                                                                staff, and OS staff which is pre-decisional and
DOC 0175904   DOC 0175904   DOC 0175906   DOC 0175907   [ali.m.ahmad@census.gov]              Wilbur Ross                                (Federal) [CDavis4@doc.gov]                       10/19/2020 1:09 (CENSUS/ADCOM FED)                   Re: Draft Census Press Release                   Predecisional and Deliberative              deliberates on a draft press release.               Redacted
                                                                                                                                                                                                                                                                                                                                             Email correspondence between Secretary Ross, Census
                                                        Burris, Meghan (Federal)                                                                                                                                                                                                                                                             staff, and OS staff which is pre-decisional and
DOC 0175939   DOC 0175939   DOC 0175942   DOC 0175942   [MBurris@doc.gov]                     Ahmad, Ali M [ali.m.ahmad@census.gov]      Walsh, Michael (Federal) [MWalsh@doc.gov]*       10/19/2020 12:40 Burris, Meghan (Federal)             Re: Draft Census Press Release                   Predecisional and Deliberative              deliberates on a draft press release.               Redacted
                                                                                                                                         Burris, Meghan (Federal)
                                                                                                                                         [MBurris@doc.gov];Walsh, Michael (Federal)
                                                        Ali Mohammad Ahmad                                                               [MWalsh@doc.gov]*;Ambrosini, Vanessa                                                                                                                                                                 Email correspondence between Secretary Ross, Census
                                                        (CENSUS/ADCOM FED)                                                               (Federal) [VAmbrosini@doc.gov];Davis, Caitlin                     Ali Mohammad Ahmad                                                                                                                 staff, and OS staff which is pre-decisional and
DOC 0175947   DOC 0175947   DOC 0175949   DOC 0175949   [ali.m.ahmad@census.gov]              Wilbur Ross                                (Federal) [CDavis4@doc.gov]                      10/19/2020 12:54 (CENSUS/ADCOM FED)                   Re: Draft Census Press Release                   Predecisional and Deliberative               deliberates on a draft press release.               Redacted
                                                                                                                                                                                                                                                                                                                                              Draft MOU regarding agency data sharing reflecting
                                                                                                                                                                                                                                                                                                 Attorney-Client Privilege; Predecisional and attorney advice and predecisional deliberations,
DOC 0176045   DOC 0176044   DOC 0176047   DOC 0176047                                                                                                                                     10/19/2020 20:54                                      DraftMOU 10-19-20 - AK.docx                      Deliberative                                 [Attorneys Mayfield* and Kourkoumelis*]             Withheld in full
                                                                                              Walsh, Michael (Federal)
                                                        Ali Mohammad Ahmad                    [MWalsh@doc.gov]*;Risko, Daniel                                                                                                                                                                                                                Discussion between Census and Commerce officials
                                                        (CENSUS/ADCOM FED)                    (Federal) [DRisko@doc.gov];Burris,                                                                           Ali Mohammad Ahmad                                                                                                                regarding status of draft press release regarding Census
DOC 0176059   DOC 0176059   DOC 0176059   DOC 0176061   [ali.m.ahmad@census.gov]              Meghan (Federal) [MBurris@doc.gov]                                                          10/20/2020 11:53 (CENSUS/ADCOM FED)                   Fw: For Review: News Briefing Media Advisory Predecisional and Deliberative                  response rate numbers                                    Redacted
                                                                                                                                                                                                                                                CB20-CN.XX October 2020 News Briefing Media                                                  Draft Census Bureau press release regarding updated
DOC 0176060   DOC 0176059   DOC 0176061   DOC 0176061                                                                                                                                     10/20/2020 11:53 Reither, Nicole                      Advisory.docx                                Predecisional and Deliberative                  Census response rate numbers                             Withheld in full
                                                                                                                                  Kathleen M Styles (CENSUS/ADDC FED)
                                                                                                                                  [kathleen.m.styles@census.gov];Erika H Becker
                                                        Montgomery Wood (CENSUS/ADDC          Albert E Fontenot (CENSUS/ADDC FED) Medina (CENSUS/ADDC FED)                                                 Montgomery Wood (CENSUS/ADDC         RED FOLDER: For Review: APR Q4 and APG                                                       Email correspondence between Census staff deliberating
DOC 0176798   DOC 0176798   DOC 0176800   DOC 0176833   FED) [Montgomery.F.Wood@census.gov]   [Albert.E.Fontenot@census.gov]      [Erika.H.Becker.Medina@census.gov]                      10/20/2020 20:00 FED)                                 Q4                                               Predecisional and Deliberative              a draft document.                                      Redacted
                                                                                                                                                                                                                                                                                                                                             Internal spreadsheet revealing deliberations regarding
DOC 0176827   DOC 0176798   DOC 0176833   DOC 0176833                                                                                                                                     10/20/2020 20:00 Thomas A Mahalek (CENSUS/BUD FED) FY20 APR Q4 10 14 20.xlsx                           Predecisional and Deliberative              ongoing decisions and goals                            Withheld in full
                                                             Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 7 of 36



                                                                                                                                                                                                                                                                                                                                           Email communication among agency personnel
                                                                                                                                                                                                                                                                                                                                           revealing pre-decisional discussions regarding non-final
                                                                                               Martin, Nicole (Federal)                                                                                                                                                                                                                    proposed dates and plans of action for decennial post-
DOC 0177663   DOC 0177663   DOC 0177665   DOC 0177666   DRisko@doc.gov                         [NMartin1@doc.gov]                                                                    10/22/2020 19:22 DRisko@doc.gov                        Fwd: KDK Request - Tiers                          Predecisional and Deliberative               processing still under deliberation                      Redacted

                                                                                                                                                                                                                                                                                                                                           Materials for presentation to Commerce senior officials
                                                                                                                                                                                                                                                                                                                                           containing non-final proposed dates and plans of action
DOC 0177666   DOC 0177663   DOC 0177666   DOC 0177666                                                                                                                                10/22/2020 19:22 Victoria Velkoff (CENSUS/ACSO FED)    Creating counts of unauthorized.xlsx              Predecisional and Deliberative               for decennial post-processing still under deliberation. Withheld in full
                                                                                                                                                                                                                                                                                                                                           Email correspondence between Census staff including
                                                        Barbara M LoPresti (CENSUS/DITD FED)   Michael T Thieme (CENSUS/ADDC FED) Victoria Velkoff (CENSUS/ADDP FED)                                                                                                                                                                       deliberations concerning proposed schedule for
DOC 0177697   DOC 0177697   DOC 0177700   DOC 0177700   [Barbara.M.LoPresti@census.gov]        [Michael.T.Thieme@census.gov]      [Victoria.A.Velkoff@census.gov]                     10/23/2020 3:18 Barbara M LoPresti (CENSUS/DITD FED) Re: KDK Request - Tiers                            Predecisional and Deliberative               processing.                                             Redacted
                                                        Davis, Teresa F. EOP/WHO               Walsh, Michael (Federal)                                                                                                                                                                                                                    Communications with senior advisor to the President
DOC 0177728   DOC 0177728   DOC 0177728   DOC 0177728   [Teresa.F.Davis@who.eop.gov]           [MWalsh@doc.gov]*                                                                     10/23/2020 16:37 Davis, Teresa F. EOP/WHO              FW: FOR REVIEW: Census Tweet                      Predecisional and Deliberative               drafting public announcement for Twitter                Redacted
                                                        Earl N Mayfield* (CENSUS/DEPDIR
                                                        FED)
                                                        [/O=EXCHANGELABS/OU=EXCHANG
                                                        E ADMINISTRATIVE GROUP                                                                                                                                                                                                                                                             Communication from Census attorney to attorney in
                                                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS                                                                                                                                                                                                                                                    White House Counsel's Office reflecting request for and
                                                        /CN=0A0028C773984388876730360F7B2      Philbin, Patrick F. EOP/WHO               Benjamin A Overholt (CENSUS/DEPDIR FED)                  Earl N Mayfield* (CENSUS/DEPDIR                                                             Attorney-Client Privilege; Predecisional and formulation of legal advice on proposed policy/action
DOC 0179363   DOC 0179363   DOC 0179363   DOC 0179363   BE4-MAYFIELD, E]                       [Patrick.F.Philbin@who.eop.gov]           [benjamin.a.overholt@census.gov]        10/29/2020 20:59 FED)                                      Ascertaining Unlawful Status Data Rules           Deliberative                                 for the President                                         Redacted
                                                        Benjamin J Page (CENSUS/CFO FED)       Christopher J Stanley (CENSUS/OCIA        Christa D Jones (CENSUS/DEPDIR FED)                                                                Re: Non Funding 2020 Decennial Support                                                         Interagency deliberations concerning non-final actions in
DOC 0180514   DOC 0180514   DOC 0180520   DOC 0180520   [benjamin.j.page@census.gov]           FED) [christopher.j.stanley@census.gov]   [Christa.D.Jones@census.gov]             11/2/2020 21:17 Benjamin J Page (CENSUS/CFO FED)          Items.xlsx                                        Predecisional and Deliberative               support of 2020 decennial census                          Redacted

                                                        Nathaniel Cogley (CENSUS/DEPDIR FED)
                                                        [/O=EXCHANGELABS/OU=EXCHANG
                                                        E ADMINISTRATIVE GROUP                                                                                                                                                                                                                                                             Communication between attorney in White House
                                                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS Philbin, Patrick F. EOP/WHO                                                                                                                                                                                                                        Counsel's Office (Philbin*) and Census attorney
                                                        /CN=D79DC9EF4B634B25B2EFA42ED4 [Patrick.F.Philbin@who.eop.gov];pfp2dcp           Earl N Mayfield* (CENSUS/DEPDIR FED)                                                                                                                 Attorney-Client Privilege; Predecisional and (Mayfield*) reflecting request for legal advice on
DOC 0183474   DOC 0183474   DOC 0183474   DOC 0183480   FEBD8A-COGLEY, NAT]                  @who.eop.gov                                [earl.n.mayfield@census.gov]                11/12/2020 16:31 Nathaniel Cogley (CENSUS/DEPDIR FED) Scan                                               Deliberative                                 proposed action/policy for President                    Redacted
                                                                                                                                                                                                                                                                                                                                           Communication between attorney in White House
                                                                                                                                                                                                                                                                                                                                           Counsel's Office (Philbin*) and Census attorney
                                                                                                                                                                                                                                                                                              Attorney-Client Privilege; Predecisional and (Mayfield*) reflecting request for legal advice on
DOC 0183475   DOC 0183474   DOC 0183480   DOC 0183480                                                                                                                                11/12/2020 16:31                                       scan02.pdf                                        Deliberative                                 proposed action/policy for President                    Withheld in full

                                                                                                                                                                                                                                                                                                                                           Materials for presentation to Commerce senior officials
                                                                                                                                                                                                                                            2020 Census EOO and Post Collection Processing -                                               containing non-final proposed dates and plans of action
DOC 0184522   DOC 0184521   DOC 0184532   DOC 0184537                                                                                                                                11/16/2020 16:42 Amanda Kent                           V3.16.pdf                                        Predecisional and Deliberative                for decennial post-processing still under deliberation. Redacted
                                                                                                                                                                                                                                                                                                                                           Presentation materials for Secretary regarding proposed
                                                                                                                                                                                                                                            Tracking Backend Processing for 11 16 2020                                                     options for deliberation concerning Census post-data
DOC 0184533   DOC 0184521   DOC 0184534   DOC 0184537                                                                                                                                11/16/2020 16:42 Christopher Denno                     SWLR v1 (1).pptx                                  Predecisional and Deliberative               collection processing schedule.                         Withheld in full
                                                                                                                                        Walsh, Michael (Federal)
                                                        Ali Mohammad Ahmad                                                              [MWalsh@doc.gov]*;Burris, Meghan (Federal)                                                                                                                                                         Internal deliberations concerning ongoing
                                                        (CENSUS/ADCOM FED)                                                              [MBurris@doc.gov];Ambrosini, Vanessa                          Ali Mohammad Ahmad                    Re: Close hold: NPR re: apportionment counts                                                   decisionmaking process surrounding meeting deadlines
DOC 0185091   DOC 0185091   DOC 0185093   DOC 0185093   [ali.m.ahmad@census.gov]               Risko, Daniel (Federal) [DRisko@doc.gov] (Federal) [VAmbrosini@doc.gov]               11/19/2020 12:47 (CENSUS/ADCOM FED)                    release date                                      Predecisional and Deliberative               for apportionment counts                                Redacted
Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 8 of 36




            Exhibit 2
           Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 9 of 36




     JEFFREY B. CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7   U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DECLARATION OF
                                                MEGAN HELLER
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28
           Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 10 of 36




 1        I, MEGAN HELLER, make the following Declaration pursuant to 28 U.S.C. § 1746, and
 2   state that under penalty of perjury the following is true and correct to the best of my knowledge
 3   and belief:
 4        1.        I am the Chief of the General Litigation Division, Office of the General Counsel
 5   (OGC), U.S. Department of Commerce (DOC), and have served in that (or in an acting) capacity
 6   since February 2020. Concurrently, I also serve as the Associate Chief Counsel for OGC’s Office
 7   of Appellate Services, a position in which I have served since January 2017. In my capacity as
 8   Chief, I assist, oversee, or am directly responsible for, document production in litigation involving
 9   the Department and all of its bureaus. In this capacity, I consult with DOC and bureau counsel
10   and Department of Justice attorneys regarding production of privileged DOC documents. I submit
11   this declaration to comply with the court’s December 15, 2020, order [ECF 383].
12        2.        The statements contained in this declaration are based upon my personal
13   knowledge, upon information provided to me in my official capacity, upon conclusions and
14   determinations reached and made in accordance therewith, and upon my personal examination of
15   the withheld and redacted documents.
16        3.        I have personally reviewed the documents that have been entered into the
17   Government’s December 23, 2020 Privilege Log. I note that the many of these documents have
18   been withheld or redacted pursuant to the deliberative process privilege, and are so marked on the
19   Government’s Privilege Log. There are also a number of documents that have been redacted to
20   preserve the attorney-client and attorney work product privileges, and are so marked on the
21   Government’s Privilege Log. There are some documents that have been redacted to protect
22   personally identifiable information (PII), to include cell phone numbers, private conference lines,
23   and non-public websites and are marked as such.
24        4.        This litigation involves decisions made by DOC and Census Bureau officials
25   regarding the conduct and operations of the 2020 Decennial Census. The documents I reviewed
26   have been generally identified as relating to that decisionmaking process regarding how to
27   calculate and process the population numbers, and associated matters concerning the process of
28   data processing operations. The Bates numbers are as follows:
           Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 11 of 36




 1
     DOC_0152652               DOC_0161389                DOC_0164806               DOC_0171255
 2   DOC_0152704               DOC_0161404                DOC_0164890               DOC_0171955
     DOC_0153714               DOC_0161562                DOC_0164907               DOC_0171956
 3   DOC_0155297               DOC_0161566                DOC_0165643               DOC_0171959
     DOC_0155302               DOC_0161586                DOC_0165800               DOC_0171960
 4
     DOC_0156366               DOC_0161588                DOC_0165977               DOC_0173198
 5   DOC_0156311               DOC_0161609                DOC_0166004               DOC_0173199
     DOC_0158822               DOC_0161612                DOC_0166180               DOC_0173354
 6   DOC_0158825               DOC_0161969                DOC_0167156               DOC_0173644
 7   DOC_0158940               DOC_0162011                DOC_0167159               DOC_0174406
     DOC_0160159               DOC_0162024                DOC_0167197               DOC_0174413
 8   DOC_0160164               DOC_0162036                DOC_0167199               DOC_0175902
     DOC_0160166               DOC_0162039                DOC_0167201               DOC_0175904
 9   DOC_0160170               DOC_0162069                DOC_0167204               DOC_0175939
10   DOC_0160990               DOC_0162075                DOC_0167328               DOC_0175947
     DOC_0160991               DOC_0162228                DOC_0167330               DOC_0176059
11   DOC_0160993               DOC_0162230                DOC_0167354               DOC_0176060
     DOC_0160995               DOC_0162326                DOC_0167358               DOC_0176798
12   DOC_0160997               DOC_0162328                DOC_0167364               DOC_0176827
13   DOC_0160999               DOC_0162408                DOC_0167374               DOC_0177663
     DOC_0161174               DOC_0163224                DOC_0167610               DOC_0177666
14   DOC_0161182               DOC_0163225                DOC_0167377               DOC_0177697
     DOC_0161185               DOC_0163246                DOC_0167676               DOC_0177728
15
     DOC_0161194               DOC_0163420                DOC_0168573               DOC_0179363
16   DOC_0161202               DOC_0163487                DOC_0169955               DOC_0180514
     DOC_0161203               DOC_0163605                DOC_0169962               DOC_0183474
17   DOC_0161214               DOC_0163810                DOC_0169991               DOC_0183475
     DOC_0161229               DOC_0163909                DOC_0170350               DOC_0184522
18
     DOC_0161343               DOC_0164032                DOC_0170352               DOC_0184533
19   DOC_0161387               DOC_0164764                DOC_0170369               DOC_0185091

20

21        5.        The documents listed in the Government’s Privilege Log consist of interagency and

22   intra-agency emails, memoranda, PowerPoint slides, and spreadsheets that discuss, analyze, and

23   recommend actions concerning these matters. The documents contain Census Bureau and DOC

24   employees’ reactions to, analysis of, and presentation of operational planning, demographic, and

25   statistical data and information that have a direct bearing on the recommendations that led to

26   decisions made in the above-mentioned four general categories.

27        6.        DOC has determined that the documents so listed in the Government Privilege Log

28   contain information protected by the deliberative process privilege. To qualify for protection, the
           Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 12 of 36




 1   information must be pre-decisional and deliberative.              If pre-decisional, deliberative
 2   communications are routinely released to the public, DOC and Census Bureau employees will be
 3   much more cautious in their discussions with each other and in providing all pertinent information
 4   and viewpoints to agency decisionmakers in a timely manner. This lack of candor would seriously
 5   impair DOC’s and the Census Bureau’s ability to foster the forthright, internal discussions
 6   necessary for efficient and proper Executive Branch decisionmaking related to the Census or on
 7   any other matter.
 8        7.        The contents of the subject documents I reviewed are predecisional because they
 9   were presented to senior Census Bureau and DOC officials and advisors as they were deciding
10   what actions were required to satisfy the Census Bureau’s constitutionally-required activities
11   relating to the Decennial census.
12        8.        The contents of the withheld information are also deliberative because they
13   represent the fruits of the agency’s investigation into, and expert evaluation of, policy and
14   operational options provided to the senior Census Bureau officials for consideration in reaching a
15   final decision to be approved by the Secretary regarding possible changes to the execution of the
16   Decennial census.
17        9.        Release of these documents would harm DOC’s and the Census Bureau’s
18   decisionmaking process by revealing information pertinent to the internal discussions that were
19   necessary to ultimately decide on the necessity and features of data collection and data processing
20   operations, to create action plans responding to reports of the Office of the Inspector General, and
21   to implement policy objectives. Release of this information could also chill others from engaging
22   in free and fulsome analysis of positions to be taken by DOC and the Census Bureau. Agency
23   personnel may hold back from sharing important observations, analyses and recommendations, or
24   factual information they thought should be considered, if they knew such deliberations would be
25   made public, and this would seriously undermine the development of adequate, thorough,
26   thoughtful, soundly-based analysis, especially where, as here, it is intended for the use of senior
27   DOC and Census Bureau officials. Additionally, release of this information could lead to public
28
           Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 13 of 36




 1   confusion by making public reasons and rationales that were ultimately not the reasons for DOC
 2   and Census making the decisions it did.
 3        10.       The following Bates ranges are attorney client communications: DOC_0179363,
 4   DOC_0183475. These documents reflect government clients seeking or receiving the confidential
 5   legal advice from the following attorneys, who are listed on the privilege log: Earl N. “Trey”
 6   Mayfield, Counsel to the Director of the United States Census; Patrick Philbin, the Deputy Counsel
 7   to the President and Deputy Assistant to the President in the Office of White House Counsel;
 8   Michael Walsh, performing the non-exclusive duties of the General Counsel for the U.S.
 9   Department of Commerce; Catherine Keller, Deputy General Counsel for the U.S. Department of
10   Commerce; Sean Brebbia, Deputy General Counsel for Special Projects, U.S. Department of
11   Commerce; Ethan Meredith, counsel to the General Counsel for the U.S. Department of
12   Commerce; Aristidis Kourkoumelis, senior counsel, U.S. Department of Counsel; Michael
13   Cannon, Chief Counsel for Economic Affairs; Paul Zimmerman, counsel, Office of Special
14   Projects, U.S. Department of Commerce. Those particular documents, or passages in particular
15   documents, reflect Census Bureau or DOC officials seeking confidential legal advice from U.S.
16   Government attorneys. The information in these documents was appropriately withheld under the
17   attorney-client privilege, as they are confidential communications either seeking legal advice,
18   providing legal advice, or revealing client-supplied information relevant to obtaining legal advice.
19   Disclosure of these confidences will destroy the privilege under which Census Bureau or DOC
20   officials sought legal advice.
21        11.       The following Bates ranges are attorney work product:               DOC_0167374,
22   DOC_0170350, DOC_0170369. These documents are authored or prepared under the direct
23   supervision of Earl N. “Trey” Mayfield, Counsel to the Director of the United States Census.
24   These documents reflect the legal judgment necessary for this attorney to prepare legal positions
25   and defenses to litigation regarding the 2020 decennial census. The work product of this attorney
26   includes confidential views and internal preparation of legal strategies and draft statements.
27        12.       The Department is asserting both deliberative process and attorney-client privileges
28   over two documents reflecting communications between the Census Bureau and the White House.
     Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 14 of 36




 1         a.     DOC_0179363 – This is an email from Trey Mayfield, a Counsel to the
 2         Director of the Census Bureau providing information to Patrick Philbin, the Deputy
 3         Counsel to the President and Deputy Assistant to the President in the Office of
 4         White House Counsel, regarding unlawful status data rules. This communication
 5         is protected by the attorney-client privilege in that it is a confidential
 6         communication where Mr. Mayfield is providing information to Mr. Philbin so that
 7         Mr. Philbin can provide legal advice to his client, the Census Bureau. This
 8         communication is also protected by the deliberative process privilege in that it is an
 9         inter-agency communication that is both pre-decisional and deliberative. It is inter-
10         agency in that it is between two Executive branch departments – the White House
11         Counsel’s office and the Department of Commerce/Census Bureau. It is pre-
12         decisional because a decision has not yet been reached regarding aspects of the use
13         of unlawful status data. It is also deliberative because a decision on the use of this
14         information has not been reached and the information conveyed in this email will
15         help inform a final decision.
16         b.     DOC_0183475 – This memo is from the Deputy Director for Policy at the
17         Census Bureau and a Counsel to the Director, Census Bureau providing information
18         to Patrick Philbin, the Deputy Counsel to the President and Deputy Assistant to the
19         President in the Office of White House Counsel, regarding options for the Census
20         Bureau to meet its legal obligations of confidentiality under Title 13.          This
21         memorandum is protected by the attorney-client privilege in that it is a confidential
22         communication containing legal advice about the requirements in Title 13. It is
23         also protected by the deliberative process privilege in that it is an inter-agency
24         communication that is both pre-decisional and deliberative. It is inter-agency in
25         that it is between two Executive branch departments – the White House Counsel’s
26         office and the Department of Commerce/Census Bureau. It is pre-decisional
27         because a decision has not yet been reached on how to best protect Title 13 data
28         acquired during the 2020 Decennial Census. It is also deliberative because a final
            Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 15 of 36




 1                  decision has not been made and it contains analysis on the various options available
 2                  to meet this legal requirement.
 3

 4        13.       In conclusion, the documents listed in the Government’s Privilege Log have been
 5   appropriately withheld or redacted pursuant to the deliberative process privilege, attorney-client
 6   privilege, attorney work product privilege, or because they contain PII.
 7

 8   I have read the foregoing and it is all true and correct.
 9   DATED this 23rd day of December, 2020
10

11

12

13   ______________________________________
     MEGAN HELLER
14
     Chief, General Litigation Division
15   Office of the General Counsel
     United States Department of Commerce
16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 16 of 36




            Exhibit 3
               Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 17 of 36




From:                              Anne.Robinson@lw.com
Sent:                              Tuesday, December 22, 2020 5:56 PM
To:                                Zee, M. Andrew (CIV); Sverdlov, Alexander V.; Amit.Makker@lw.com; Kelleher, Diane
                                   (CIV); Rosenberg, Brad (CIV); Ehrlich, Stephen (CIV); Amit.Makker@lw.com;
                                   Sadik.Huseny@lw.com; jgreenbaum@lawyerscommittee.org;
                                   Danielle.goldstein@lacity.org; michaelmu@ci.salinas.ca.us; rbalabanian@edelson.com;
                                   dpongrace@akingump.com; david.holtzman@hklaw.com;
                                   NATIONALURBANLEAGUEVROSS.LWTEAM@lw.com
Subject:                           RE: National Urban League v. Ross, No. 5:20-cv-5799-LHK (N.D. Cal) – Defendants'
                                   Objections and Responses to Plaintiffs' Requests for Production


Counsel,

Pursuant to the Court’s Order On Further Procedures For In Camera Review of Documents On Privilege Logs (Dkt. 383),
Plaintiffs’ list of challenged privilege log entries is as follows:

       Plaintiffs challenge the privilege log entries on the basis of deliberative process privilege in rows 2-49, 52-71, 73-
        99, and 103-110, 114, 116-136 of the privilege log provided by Defendants. Plaintiffs do not challenge the
        privilege log entries on the basis of deliberative process privilege in rows 50, 51, 100-102, and 111-113. These
        challenges are based in part on Defendants’ failure to identify a significant policy decision for these entries, or to
        provide a declaration providing the additional information required to properly assert this privilege.

       Plaintiffs challenge the privilege log entries on the basis of attorney client privilege and/or attorney work
        product in rows 15, 16, 37, 38, 68, 74, 85, 86, 89-99, 103-105, 121, 130, and 132-133 of the privilege log
        provided by Defendants. Plaintiffs do not challenge the privilege log entries on the basis of attorney client
        privilege and/or attorney work product in rows 50, 51, 72, 100-102, 104, 111-113, and 115. Among other
        deficiencies, Plaintiffs do not indicate who, if anyone, is an attorney on the emails chains for the documents
        redacted or withheld under attorney client privilege and/or attorney work product.

Plaintiffs are available to meet and confer at 4:30 p.m. Pacific Time/7:30 p.m. Eastern Time. Please let us know if you
are available at that time and who will be attending, and we will circulate dial-in information.

Thank you,
Anne


Anne W. Robinson

LATHAM & WATKINS LLP
555 Eleventh Street, NW | Suite 1000 | Washington, D.C. 20004-1304
D: +1.202.637.2161




From: Zee, M. Andrew (CIV) <M.Andrew.Zee@usdoj.gov>
Sent: Monday, December 21, 2020 9:49 PM
To: Sverdlov, Alexander V. <Alexander.V.Sverdlov@usdoj.gov>; Makker, Amit (Bay Area) <Amit.Makker@lw.com>;
Kelleher, Diane (CIV) <Diane.Kelleher@usdoj.gov>; Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>; Ehrlich,
                                                              1
Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 18 of 36




            Exhibit 4
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 19 of 36


                   1    LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                         Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2        sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                         Steven M. Bauer (Bar No. 135067)                kclarke@lawyerscommittee.org
                   3        steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                         Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4        amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                         Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5       shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                        505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6    San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                        Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7    Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                         pchaudhuri@lawyerscommittee.org
                   8    LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                         Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                    Telephone: 202.662.8600
                         Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                         Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11            anne.robinson@lw.com                    information listed in signature block
                         Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                         Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        555 Eleventh Street NW, Suite 1000
               14       Washington, D.C. 20004
                        Telephone: 202.637.2200
               15       Facsimile: 202.637.2201

               16                                UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
               17                                      SAN JOSE DIVISION

               18       NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               19                                      Plaintiffs,   PLAINTIFFS’ FIRST SET OF
               20                     v.                             REQUESTS FOR PRODUCTION (NO. 1-
                                                                     22)
               21       WILBUR L. ROSS, JR., et al.,
                                                                     Assigned to Judge Lucy H. Koh
               22                                      Defendants.   (Courtroom 8)

               23

               24

               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                          (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 20 of 36


                   1          Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiffs National Urban

                   2   League; League of Women Voters; Black Alliance for Just Immigration; Harris County, Texas;

                   3   King County, Washington; City of Los Angeles, California; City of Salinas, California; City of

                   4   San Jose, California; Rodney Ellis; Adrian Garcia; The National Association for the Advancement

                   5   of Colored People; City of Chicago, Illinois; County of Los Angeles, California; Navajo Nation;

                   6   and Gila River Indian Community (collectively, “Plaintiffs”) request that Defendants Wilbur L.

                   7   Ross, Jr., in his official capacity as Secretary of Commerce; U.S. Department of Commerce;

                   8   Steven Dillingham, in his official capacity as Director of the U.S. Census Bureau; and U.S. Census

                   9   Bureau (collectively, “Defendants”) respond separately and in writing to each of the following

               10      requests, and produce and permit the inspection and copying of each of the documents and things

               11      described below that is within their possession, custody, or control. Any objections to the requests

               12      shall be served within ten (10) days of service of these requests, and the production of documents

               13      and things shall begin within fourteen (14) days after service of these requests, pursuant to Court

               14      order (Dkt. 357) and the parties’ agreement, via electronic mail and in hard copy at the offices of

               15      Latham & Watkins, LLP, 555 Eleventh Street NW, Suite 1000, Washington, D.C. 20004.

               16                                               DEFINITIONS

               17             The following definitions (applicable whether the terms in question are capitalized or not)

               18      apply to this document as a whole and as to each of the following requests for production and

               19      shall be deemed incorporated therein:

               20             1.      “Bureau” refers to Defendant United States Census Bureau.

               21             2.      “Communication” means any instance in which any Person has had contact with

               22      any other Person including by any oral or written utterance, question, comment, inquiry,

               23      notation, or statement of any nature whatsoever, by and to whomever made, including, but not

               24      limited to, any conversation, correspondence, agreement, note, e-mail, voicemail, or other

               25      transfer of information, whether written, oral, electronic, or by any other means, and including

               26      any Document or other medium which abstracts, digests, records, incorporates, summarizes,

               27      describes, or transcribes any such Communication, or any subsequent review or discussion of

               28      such Communication, whether occurring at meetings or otherwise.

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1    PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                                (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 21 of 36


                   1             3.   “Dates” as used in these requests means September 22, 2020; September 30,

                   2   2020; October 5, 2020; and October 15, 2020.

                   3             4.   “Document” has the meaning prescribed in the Federal Rules of Civil Procedure,

                   4   including Rules 26 and 34. The term “Document” shall be interpreted in the broadest sense

                   5   possible and includes Documents in any form, including by way of example and without

                   6   limitation, originals and copies of letters, memoranda, notes, records, minutes, reports,

                   7   notebooks, messages, emails, telegrams, ledgers, legal instruments, legal opinions to the extent

                   8   that they are not protected by the attorney client privilege or attorney work product doctrines,

                   9   agreements, manuals, procedures, graphs, rough drafts, secretarial notes, work pads, films or

               10      videos, photographs, computer disks and other electronic media, books, publications,

               11      advertisements, literature, brochures, announcements, press releases, and includes without

               12      limitation all tangible things which come within the meaning of the terms “writings and

               13      recordings” used in Federal Rule of Evidence 1001 and all electronically stored information, and

               14      includes data and data files, and underlying data or data files, whether in raw or processed form.

               15      A draft or non-identical copy is a separate document within the meaning of this term. The term

               16      “Document” also includes the term “Thing” construed under the broadest possible construction

               17      under the Federal Rules of Civil Procedure.

               18                5.   “OIG” refers to the Office of Inspector General of the Department of Commerce.

               19                6.   “Person” includes both natural persons and entities, without limitation, including

               20      all predecessors in interest, groups, associations, partnerships, corporations, agencies, or any

               21      other legal, business, or governmental entity. The acts “of” a Person are defined to include the

               22      acts of directors, officers, members, employees, agents, or attorneys acting on the Person’s

               23      behalf.

               24                7.   “Sufficient to Show” refers to that set of materials which Bureau officials and

               25      Bureau subject matter experts would require to see and use, by way of best practices, to reach

               26      conclusions or perform or calculate the relevant assessments and review of the topic(s) at issue in

               27      the request.

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                 (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 22 of 36


                   1          8.      “Thing” has the meaning prescribed in the Federal Rules of Civil Procedure,

                   2   including Rules 26 and 34. The term “Thing” specifically includes, by way of example but not

                   3   limitation, any disc, tape, or other electronic media storage device.

                   4          9.      To “Identify” or provide the “Identity” or “Identification” of a Person who is a

                   5   natural Person means to state for that Person: the Person’s full name, present or last known

                   6   address(es), present or last known telephone number(s), present or last known employer and that

                   7   employer’s address, present or last known job title, and whether the Person is represented by

                   8   counsel in connection with this litigation. To “Identify” or provide the “Identify” or

                   9   “Identification” of a Person that is an entity means to state for that entity: the entity’s full name,

               10      present or last known address for its principal place of business, present or last known telephone

               11      number, type (e.g., corporation, partnership, trust), date and place of formation, registered agent,

               12      all known names under which the entity has operated in the past, and all known addresses at

               13      which the entity has conducted business in the past.

               14             10.     To “Identify” any Document or Thing or to provide the “Identity” or

               15      “Identification” of any Document or Thing means:

               16                     a. To provide a brief description of such Document or Thing sufficient to

               17                         support a request for production;

               18                     b. To state its type (e.g., e-mail, letter, memorandum, computer system,

               19                         software);

               20                     c. To state its date;

               21                     d. To state the purchase date of the Thing;

               22                     e. To identify each author and recipient (including actual and designated

               23                         recipients of copies);

               24                     f. To identify who made the Thing, if applicable;

               25                     g. To specify the place where the Document or Thing may be inspected and its

               26                         custodian; and

               27

               28

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       3      PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                   (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 23 of 36


                   1                  h. If a copy of the Document or Thing has been previously supplied, to so state

                   2                      and specifically identify the previously supplied copy by reference to Bates

                   3                      number(s) or other identifying information such as litigation control number.

                   4          11.     To “Identify” an event or Communication means to state:

                   5                  a. Its type (e.g., oral communication, telephone call, meeting or conference,

                   6                      teletype communication, purchase, sale);

                   7                  b. Its date, time and place;

                   8                  c. The identity of all Persons participating, attending and observing, as well as

                   9                      Persons most knowledgeable about the event or Communication;

               10                     d. A detailed description of the event or Communication and what transpired;

               11                         and

               12                     e. The identify of any Documents referenced, referred to, relied upon, or created

               13                         in connection with the event, including any record made of the event.

               14             12.     The plural of any word used herein includes the singular and the singular includes

               15      the plural. The masculine gender of any word used herein includes the feminine and the neuter.

               16             13.     The past tense of a verb used herein includes the present tense and the present

               17      tense includes the past tense.

               18             14.     “And/or,” “and,” and “or” shall be construed in the conjunctive and disjunctive,

               19      whichever makes the request more inclusive.

               20                                              INSTRUCTIONS

               21             1.      Each request shall be answered pursuant to Federal Rules of Civil Procedure 26

               22      and 32, and supplemented as required by Federal Rule of Civil Procedure 26(e). Rule 26(e)

               23      requires Defendants to correct or supplement Defendants’ response if Defendants learn that it

               24      was incomplete or incorrect when made or, although complete and correct when made, is no

               25      longer complete and correct.

               26             2.      These requests shall apply to all Documents in Defendants’ possession, custody,

               27      or control at the present time, or coming into Defendants’ possession, custody, or control prior to

               28      the date of the production. If Defendants know of the existence, past or present, of any

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     4     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 24 of 36


                   1   Documents or Things requested below, but are unable to produce such Documents or Things

                   2   because they are not presently in Defendants’ possession, custody, or control, Defendants shall

                   3   so state and shall Identify such Documents or Things, and the Person who has possession,

                   4   custody, or control of the Documents or Things.

                   5           3.      If no Documents are responsive to a particular request, Defendants are to state in

                   6   the response that no responsive Documents exist.

                   7           4.      If Defendants withhold any Document or portion thereof in response to any of the

                   8   requests set forth below on grounds of privilege or any other claim of immunity from discovery,

                   9   then for each Document, Communication, or portion thereof so withheld, state the following: (a)

               10      the type of Document (e.g., letter, memorandum, contact, etc.); (b) its title; (c) its date; (d) its

               11      subject matter; (e) the name, address, and employer at the time of preparation of the individual(s)

               12      who authored, drafted, or prepared it; (f) the name, address, and employer at the time of

               13      dissemination of the individual(s) to whom it was directed, circulated, or copied, or who had

               14      access thereto; and (g) the grounds on which the Document is being withheld (e.g., “attorney-

               15      client privilege,” “attorney work product,” etc.).

               16              5.      If Defendants contend that a portion of a Document contains information that is

               17      immune from discovery, then produce the Document with the allegedly immune portion redacted

               18      therefrom and describe the redacted portion in a privilege log pursuant to the instruction in

               19      paragraph 4 above.

               20              6.      If any Document responsive to any request was, but is no longer, in Defendants

               21      possession, custody, or control, state what disposition was made of it and when. If any

               22      Document responsive to any request has been lost or destroyed, describe in detail the

               23      circumstances of such loss or destruction and Identify each lost or destroyed Document and all

               24      files that contained such Document.

               25              7.      Each Document is to be produced along with all drafts, without abbreviation or

               26      redaction.

               27

               28

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                        5     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                   (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 25 of 36


                   1          8.      Any keys, codes, explanations, manuals, or other Documents necessary for the

                   2   interpretation or understanding of the Documents produced in response to these requests shall be

                   3   produced.

                   4          9.      In the event that Defendants object to any request on the ground that it is

                   5   overbroad and/or unduly burdensome for any reason, respond to that request as narrowed to the

                   6   least extent necessary, in Defendants judgment, to render it not overbroad/unduly burdensome

                   7   and state specifically the extent to which Defendants have narrowed that request for purposes of

                   8   Defendants’ response and the factual basis for Defendants’ conclusion.

                   9          10.     In the event that Defendants object to any request on the ground that it is vague

               10      and/or ambiguous, identify the particular words, terms, or phrases that are asserted to make such

               11      request vague or ambiguous and specify the meaning actually attributed by Defendants to such

               12      words for purposes of Defendants’ response thereto.

               13                                    REQUESTS FOR PRODUCTION

               14      REQUEST FOR PRODUCTION NO. 1:

               15             All Documents used by Defendants to calculate the census completion rates, at each level

               16      tracked by the Bureau, for the 2020 Census as of each Date.

               17      REQUEST FOR PRODUCTION NO. 2:

               18             Documents Sufficient to Show the accuracy of Defendants’ assertions of a 99.98%

               19      census completion rate as of October 15, 2020 for the 2020 Census and differences in the

               20      meaning, methodologies, or processes regarding the calculation of completion rates as between

               21      the 2000, 2010, and 2020 censuses.

               22      REQUEST FOR PRODUCTION NO. 3:

               23             Documents Sufficient to Show any other metrics (other than completion rates) that

               24      Defendants have used internally at any point to measure the progress, performance, or quality of

               25      the 2020 Census, and how Defendants understand those metrics to differ from any like or similar

               26      metrics the Bureau previously used to describe or measure the progress, performance, or quality

               27      of the 2000 and 2010 censuses.

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     6     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 26 of 36


                   1   REQUEST FOR PRODUCTION NO. 4:

                   2          Documents Sufficient to Show the percentage and number of housing units/addresses, at

                   3   the national, state, county, and census tract level, resolved through particular methods for the

                   4   2020 Census, including but not limited to the following: (a) enumerations by administrative

                   5   records (for occupied, vacant, and delete/nonexistent); (b) enumerations by proxies (for

                   6   occupied, vacant, and delete/nonexistent); (c) “pop count only” enumerations; (d) enumerations

                   7   as vacant (and how so determined); (e) enumerations as delete/nonexistent (and how so

                   8   determined); (f) enumerations that do not contain name and/or date of birth; (g) enumerations

                   9   using fictitious names (e.g., ADULT ONE); (h) enumerations with a popcount of 1 and

               10      information entered as “refused” or “don’t know”; (i) enumerations of closed cases that were

               11      reopened in the close-out phase of NRFU; (j) enumerations where the geo-location data does not

               12      match the housing unit/address; and (k) all actual and potential housing units/addresses

               13      unresolved.

               14      REQUEST FOR PRODUCTION NO. 5:

               15             All Documents comparing, contrasting, or assessing the 2020 Census data collection

               16      results with the 2000 and 2010 census data collection results, including Documents Sufficient to

               17      Show how the 2020 percentages and numbers described in Request For Production No. 4 relate

               18      or compare to the like percentages and numbers for the 2000 and 2010 censuses.

               19      REQUEST FOR PRODUCTION NO. 6:

               20             As to housing units/addresses resolved by administrative records, Documents Sufficient

               21      to Show in summary detail all actual and potential housing units/addresses resolved by

               22      administrative records for each of the 2000, 2010 and 2020 censuses, including but not limited to

               23      documents regarding what types of administrative records were used for each such closeout;

               24      when and how the use of various administrative records was triggered; where various

               25      administrative records were used to close housing units after zero visits or one visit; the housing

               26      units that were eligible to be closed using various administrative records after zero visits or one

               27      visit; how many housing units/addresses were enumerated with administrative records not

               28      validated by another source; how close in time to April 1, 2020 the administrative records were;

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      7     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                 (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 27 of 36


                   1   any quality assessment of the administrative records; and the changing rules and parameters

                   2   regarding the use of administrative records.

                   3   REQUEST FOR PRODUCTION NO. 7:

                   4          As to housing units/addresses resolved by proxy, Documents Sufficient to Show in

                   5   summary detail all actual and potential housing units/addresses resolved by proxy for each of the

                   6   2000, 2010 and 2020 censuses, including but not limited to Documents regarding what types of

                   7   proxies were used for each such closeout; when and how the use of proxies was triggered; where

                   8   proxies were used to close housing units after zero visits or one visit; the housing units that were

                   9   eligible to be closed using proxy after zero visits or one visit; the geo-location/proximity of the

               10      device making the enumeration to the housing unit/address being enumerated; and the changing

               11      rules and parameters regarding the use of proxies.

               12      REQUEST FOR PRODUCTION NO. 8:

               13             As to housing units/addresses resolved as vacant or nonexistent/delete, Documents

               14      Sufficient to Show in summary detail all actual and potential housing units/addresses resolved as

               15      vacant or nonexistent/delete for each of the 2000, 2010 and 2020 censuses, including but not

               16      limited to Documents regarding when and how vacancy or nonexistent/delete was determined;

               17      how many visits were made prior to the resolution of vacancy or nonexistent/delete; where,

               18      when, and in what fashion the vacancy or nonexistent/delete enumeration was made, including

               19      by whom (field enumerator or any supervisors or management); the geo-location/proximity of

               20      the device making the enumeration to the housing unit/address being enumerated; and the

               21      changing rules and parameters regarding the use of any methods allowing for a vacant or

               22      nonexistent/delete enumeration.

               23      REQUEST FOR PRODUCTION NO. 9:

               24             As to housing units/addresses resolved through “pop count only,” Documents Sufficient

               25      to Show in summary detail all actual and potential housing units/addresses resolved as “pop

               26      count only” for each of the 2000, 2010 and 2020 censuses, including but not limited to

               27      documents regarding when and how the determination of making a “pop count only” count was

               28      triggered; where “pop count only” enumerations were used to close housing units after zero visits

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      8     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                 (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 28 of 36


                   1   or one visit; the housing units that were eligible to be closed using “pop count only”

                   2   enumerations after zero visits or one visit; the geo-location/proximity of the device making the

                   3   enumeration to the housing unit/address being enumerated; and the changing rules and

                   4   parameters regarding the use of “pop count only” enumerations.

                   5   REQUEST FOR PRODUCTION NO. 10:

                   6          Documents Sufficient to Show the total number and relevant percentages of housing

                   7   units/addresses in the entire NRFU universe as of each Date, including but not limited to all

                   8   housing units/addresses obtained during the NRFU process and closeout phases, all vacant and

                   9   nonexistent/delete housing units/addresses identified in the NRFU process, when and whether

               10      any additional housing units/addresses obtained during the NRFU process were enumerated and

               11      were to be accounted for, and whether and how any completion rates as of the Dates included or

               12      failed to include any additional housing units/addresses in the calculations.

               13      REQUEST FOR PRODUCTION NO. 11:

               14             All Documents providing summary details or assessments regarding NRFU process

               15      indicators or “paradata” regarding how the NRFU operation was conducted, at the national, state,

               16      county, and census tract levels.

               17      REQUEST FOR PRODUCTION NO. 12:

               18             All Communications sent or forwarded to enumerators’ NRFU iPhones from senior

               19      Bureau management (regional directors or higher level managers), including but not limited to

               20      text messages, regarding enumeration policies, procedures, and scheduling.

               21      REQUEST FOR PRODUCTION NO. 13:

               22             All Documents regarding enumerator productivity rates and enumerator quality control

               23      checks, including but not limited to measurements of productivity rates and trend data over time,

               24      concerns over productivity rates, efforts to alter productivity rates, changing any enumerator

               25      standards, processes, or quality control checks in order to increase productivity rates (including

               26      but not limited to the decision to eliminate random re-interview enumerator quality control

               27      checks in favor of automatic control checks), comparisons with expected or required/necessary

               28      productivity rates, and the overall performance and utilization of the Optimizer software.

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      9     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                 (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 29 of 36


                   1   REQUEST FOR PRODUCTION NO. 14:

                   2          All Documents regarding complaints, grievances, requests for change, or like reports

                   3   from enumerators or Bureau employees regarding the NRFU process, including but not limited

                   4   to improper enumeration processes; inaccuracies in enumeration; workflow or assignments;

                   5   instruction or pressure to alter any enumerations or enumeration processes; submission or false

                   6   or potentially false/knowingly inaccurate enumerations; and the NRFU software and any

                   7   limitations in its ability to allow for accurate enumeration, particularly once a housing

                   8   unit/address has been marked as complete via methods other than live enumeration.

                   9   REQUEST FOR PRODUCTION NO. 15:

               10             Documents Sufficient to Show the details of the Bureau’s current data-processing plans,

               11      procedures, and schedule, including how the current plans, procedures, and schedule differ, have

               12      been altered, or steps have been eliminated, from the data-processing operations contemplated in

               13      the Final Operational Plan, and Defendants’ understanding of the quality impacts that will result

               14      as a consequence of those eliminations or alterations.

               15      REQUEST FOR PRODUCTION NO. 16:

               16             Documents Sufficient to Show the role that the data-processing operations contemplated

               17      in the Final Operational Plan play in reducing or eliminating undercounts, and/or differential

               18      undercounts, of hard to count groups, including racial or ethnic minority groups, and Defendants’

               19      understanding of the consequences of eliminating or altering those operations for reducing or

               20      eliminating undercounts.

               21      REQUEST FOR PRODUCTION NO. 17:

               22             All Documents regarding how and to what extent data processing will correct, fix,

               23      supplement, or alter the 2020 Census population counts as a result of any changes to data

               24      collections made and implemented by Defendants from August 3, 2020 to the end of the data

               25      collection period.

               26      REQUEST FOR PRODUCTION NO. 18:

               27             Documents Sufficient to Show the Census Unedited File (CUF) quality indicators,

               28      including but not limited to the numbers and percent of records (a) identified as duplicate

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     10     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                 (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 30 of 36


                   1   enumerations across different addresses, (b) that do not contain information sufficient for

                   2   deduplication, (c) that required status or count imputation, (d) created by count imputation, (e)

                   3   that will require whole person imputation, (f) missing a complete name, (g) missing a date of

                   4   birth, (h) from administrative records, (i) from administrative records lacking complete names or

                   5   date of birth, and (j) that required item imputation for race, Hispanic origin, sex, and age.

                   6   REQUEST FOR PRODUCTION NO. 19:

                   7            All Documents regarding the Replan’s effects or potential effects on differential

                   8   undercounts or potential differential undercounts of hard-to-count populations, including tribal

                   9   populations, communities of color, legal and illegal immigrants.

               10      REQUEST FOR PRODUCTION NO. 20:

               11               All Documents provided or to be provided by Defendants to the OIG with respect to the

               12      2020 Census, or provided to Defendants from OIG.

               13      REQUEST FOR PRODUCTION NO. 21:

               14               All Documents and Communications to or from Secretary Ross regarding the 2020

               15      Census, including but not limited to all Communications, Documents, data, and reports Secretary

               16      Ross has submitted or will submit directly or indirectly to the President or President’s liaisons or

               17      staff.

               18      REQUEST FOR PRODUCTION NO. 22:

               19               All Documents regarding the July 21, 2020 Presidential Memorandum, including but not

               20      limited to the processes, plans and schedules to effectuate and implement the Presidential

               21      Memorandum, the effects of such effectuation and implementation on the 2020 Census and

               22      Bureau personnel, resources, and funds, and the potential or actual effects on differential

               23      undercounts as a result of the Presidential Memorandum or its effectuation and implementation.

               24

               25

               26

               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      11    PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                 (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 31 of 36


                   1   Dated: November 17, 2020                 LATHAM & WATKINS LLP

                   2                                            By: /s/ Sadik Huseny
                                                                   Sadik Huseny
                   3
                                                                Steven M. Bauer (Bar No. 135067)
                   4                                            steven.bauer@lw.com
                                                                Sadik Huseny (Bar No. 224659)
                   5                                            sadik.huseny@lw.com
                                                                Amit Makker (Bar No. 280747)
                   6                                            amit.makker@lw.com
                                                                Shannon D. Lankenau (Bar. No. 294263)
                   7                                            shannon.lankenau@lw.com
                                                                LATHAM & WATKINS LLP
                   8                                            505 Montgomery Street, Suite 2000
                                                                San Francisco, CA 94111
                   9                                            Telephone: 415.391.0600
                                                                Facsimile: 415.395.8095
               10
                                                                Richard P. Bress (pro hac vice)
               11                                               rick.bress@lw.com
                                                                Melissa Arbus Sherry (pro hac vice)
               12                                               melissa.sherry@lw.com
                                                                Anne W. Robinson (pro hac vice)
               13                                               anne.robinson@lw.com
                                                                Tyce R. Walters (pro hac vice)
               14                                               tyce.walters@lw.com
                                                                Gemma Donofrio (pro hac vice)
               15                                               gemma.donofrio@lw.com
                                                                LATHAM & WATKINS LLP
               16                                               555 Eleventh Street NW, Suite 1000
                                                                Washington, D.C. 20004
               17                                               Telephone: 202.637.2200
                                                                Facsimile: 202.637.2201
               18
                                                                Attorneys for Plaintiffs National Urban League;
               19                                               League of Women Voters; Black Alliance for
                                                                Just Immigration; Harris County, Texas; King
               20                                               County, Washington; City of San Jose,
                                                                California; Rodney Ellis; Adrian Garcia; and
               21                                               the NAACP
               22
                       Dated: November 17, 2020                 By: /s/ Jon M. Greenbaum
               23                                               Kristen Clarke (pro hac vice)
                                                                kclarke@lawyerscommittee.org
               24                                               Jon M. Greenbaum (Bar No. 166733)
                                                                jgreenbaum@lawyerscommittee.org
               25                                               Ezra D. Rosenberg (pro hac vice)
                                                                erosenberg@lawyerscommittee.org
               26                                               Dorian L. Spence (pro hac vice to come)
                                                                dspence@lawyerscommittee.org
               27                                               Ajay Saini (pro hac vice)
                                                                asaini@lawyerscommitee.org
               28
                                                                Maryum Jordan (Bar No. 325447)

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                           12     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                       (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 32 of 36


                   1                                            mjordan@lawyerscommittee.org
                                                                Pooja Chaudhuri (Bar No. 314847)
                   2                                            pchaudhuri@lawyerscommittee.org
                                                                LAWYERS’ COMMITTEE FOR CIVIL
                   3                                            RIGHTS UNDER LAW
                                                                1500 K Street NW, Suite 900
                   4
                                                                Washington, DC 20005
                   5                                            Telephone: 202.662.8600
                                                                Facsimile: 202.783.0857
                   6
                                                                Attorneys for Plaintiffs National Urban League;
                   7                                            City of San Jose, California; Harris County,
                                                                Texas; League of Women Voters; King County,
                   8                                            Washington; Black Alliance for Just
                                                                Immigration; Rodney Ellis; Adrian Garcia; the
                   9                                            NAACP; and Navajo Nation
               10                                               Wendy R. Weiser (pro hac vice)
               11                                               weiserw@brennan.law.nyu.edu
                                                                Thomas P. Wolf (pro hac vice)
               12                                               wolft@brennan.law.nyu.edu
                                                                Kelly M. Percival (pro hac vice)
               13                                               percivalk@brennan.law.nyu.edu
                                                                BRENNAN CENTER FOR JUSTICE
               14                                               120 Broadway, Suite 1750
                                                                New York, NY 10271
               15                                               Telephone: 646.292.8310
                                                                Facsimile: 212.463.7308
               16
                                                                Attorneys for Plaintiffs National Urban League;
               17
                                                                City of San Jose, California; Harris County,
               18                                               Texas; League of Women Voters; King County,
                                                                Washington; Black Alliance for Just
               19                                               Immigration; Rodney Ellis; Adrian Garcia; the
                                                                NAACP; and Navajo Nation
               20
                                                                Mark Rosenbaum (Bar No. 59940)
               21                                               mrosenbaum@publiccounsel.org
                                                                PUBLIC COUNSEL
               22                                               610 South Ardmore Avenue
                                                                Los Angeles, California 90005
               23                                               Telephone: 213.385.2977
               24                                               Facsimile: 213.385.9089

               25                                               Attorneys for Plaintiff City of San Jose

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                           13     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                       (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 33 of 36


                   1                                            Doreen McPaul, Attorney General
                                                                dmcpaul@nndoj.org
                   2                                            Jason Searle (pro hac vice)
                                                                jasearle@nndoj.org
                   3                                            NAVAJO NATION DEPARTMENT OF
                                                                JUSTICE
                   4
                                                                P.O. Box 2010
                   5                                            Window Rock, AZ 86515
                                                                Telephone: (928) 871-6345
                   6
                                                                Attorneys for Navajo Nation
                   7
                       Dated: November 17, 2020                 By: /s/ Danielle Goldstein
                   8                                            Michael N. Feuer (Bar No. 111529)
                                                                mike.feuer@lacity.org
                   9                                            Kathleen Kenealy (Bar No. 212289)
                                                                kathleen.kenealy@lacity.org
               10                                               Danielle Goldstein (Bar No. 257486)
               11                                               danielle.goldstein@lacity.org
                                                                Michael Dundas (Bar No. 226930)
               12                                               mike.dundas@lacity.org
                                                                CITY ATTORNEY FOR THE CITY OF
               13                                               LOS ANGELES
                                                                200 N. Main Street, 8th Floor
               14                                               Los Angeles, CA 90012
                                                                Telephone: 213.473.3231
               15                                               Facsimile: 213.978.8312
               16                                               Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: November 17, 2020                 By: /s/ Michael Mutalipassi
               18                                               Christopher A. Callihan (Bar No. 203010)
                                                                legalwebmail@ci.salinas.ca.us
               19                                               Michael Mutalipassi (Bar No. 274858)
                                                                michaelmu@ci.salinas.ca.us
               20                                               CITY OF SALINAS
                                                                200 Lincoln Avenue
               21                                               Salinas, CA 93901
                                                                Telephone: 831.758.7256
               22                                               Facsimile: 831.758.7257
               23                                               Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                           14     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                       (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 34 of 36


                   1
                       Dated: November 17, 2020                 By: /s/ Rafey S. Balabanian
                   2                                            Rafey S. Balabanian (Bar No. 315962)
                                                                rbalabanian@edelson.com
                   3                                            Lily E. Hough (Bar No. 315277)
                                                                lhough@edelson.com
                   4
                                                                EDELSON P.C.
                   5                                            123 Townsend Street, Suite 100
                                                                San Francisco, CA 94107
                   6                                            Telephone: 415.212.9300
                                                                Facsimile: 415.373.9435
                   7
                                                                Rebecca Hirsch (pro hac vice)
                   8                                            rebecca.hirsch2@cityofchicago.org
                                                                CORPORATION COUNSEL FOR THE
                   9                                            CITY OF CHICAGO
                                                                Mark A. Flessner
               10                                               Stephen J. Kane
               11                                               121 N. LaSalle Street, Room 600
                                                                Chicago, IL 60602
               12                                               Telephone: (312) 744-8143
                                                                Facsimile: (312) 744-5185
               13
                                                                Attorneys for Plaintiff City of Chicago
               14
                       Dated: November 17, 2020                 By: /s/ Donald R. Pongrace
               15                                               Donald R. Pongrace (pro hac vice)
                                                                dpongrace@akingump.com
               16                                               AKIN GUMP STRAUSS HAUER & FELD
                                                                LLP
               17                                               2001 K St., N.W.
               18                                               Washington, D.C. 20006
                                                                Telephone: (202) 887-4000
               19                                               Facsimile: 202-887-4288

               20                                               Dario J. Frommer (Bar No. 161248)
                                                                dfrommer@akingump.com
               21                                               AKIN GUMP STRAUSS HAUER & FELD
                                                                LLP
               22                                               1999 Avenue of the Stars, Suite 600
                                                                Los Angeles, CA 90067-6022
               23                                               Phone: 213.254.1270
                                                                Fax: 310.229.1001
               24
                                                                Attorneys for Plaintiff Gila River Indian
               25
                                                                Community
               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                           15     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                       (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 35 of 36


                   1
                       Dated: November 17, 2020                 By: /s/ David I. Holtzman
                   2                                            David I. Holtzman (Bar No. 299287)
                                                                David.Holtzman@hklaw.com
                   3                                            HOLLAND & KNIGHT LLP
                                                                Daniel P. Kappes
                   4
                                                                Jacqueline N. Harvey
                   5                                            50 California Street, 28th Floor
                                                                San Francisco, CA 94111
                   6                                            Telephone: (415) 743-6970
                                                                Fax: (415) 743-6910
                   7
                                                                Attorneys for Plaintiff County of Los Angeles
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                           16     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                       (NOS. 1-22)
                       Case 5:20-cv-05799-LHK Document 403-1 Filed 12/23/20 Page 36 of 36


                   1                                    CERTIFICATE OF SERVICE
                   2          I am employed in the County of San Francisco, State of California. I am over the age of
                       18 years and not a party to this action. My business address is Latham & Watkins LLP,
                   3   505 Montgomery Street, Suite 2000, San Francisco, CA 94111.
                   4             On November 17, 2020, I caused the following document(s) to be served:
                   5
                             •     PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION (NOS. 1-22)
                   6
                       via electronic mail delivery to the person(s), address(es), and email address(es) set forth below:
                   7

                   8
                                                             AUGUST E. FLENTJE
                   9                                        ALEXANDER K. HAAS
                                                              DIANE KELLEHER
               10                                           BRAD P. ROSENBERG
                                                               M. ANDREW ZEE
               11                                       ALEXANDER V. SVERDLOV
                                                              STEPHEN EHRLICH
               12                                          U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
               13                                           450 Golden Gate Avenue
                                                            San Francisco, CA 94102
               14                                            Phone: (415) 436-6646
                                                       E-mails: august.flentje@usdoj.gov
               15                                          alexander.haas@usdoj.gov
                                                            diane.kelleher@usdoj.gov
               16                                          brad.rosenberg@usdoj.gov
                                                            m.andrew.zee@usdoj.gov
               17                                       alexander.v.sverdlov@usdoj.gov
                                                           stephen.ehrlich@usdoj.gov
               18
                        Attorneys for Defendants Wilbur L. Ross, Jr., in his official capacity as Secretary of Commerce;
               19        U.S. Department of Commerce; Steven Dillingham, in his official capacity as Director of the
                                                U.S. Census Bureau; and U.S. Census Bureau
               20

               21              I declare that I am employed in the office of a member of the Bar of, or permitted to practice
                       before, this Court at whose direction the service was made and declare under penalty of perjury
               22
                       under the laws of the State of California that the foregoing is true and correct.
               23
                                 Executed on November 17, 2020, at San Francisco, California.
               24
                       Dated: November 17, 2020                            LATHAM & WATKINS LLP
               25
                                                                           By: /s/ Sadik Huseny
               26                                                              Sadik Huseny
               27

               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      17     PLS.’ FIRST SET OF REQUESTS FOR PRODUCTION
 SAN FRANCISCO
                                                                                                                  (NOS. 1-22)
